Exhibit 10.1

 

EXECUTION VERSION

 

Any text removed pursuant to Lehman Brothers Holdings Inc.’s confidential
treatment
request has been separately filed with the U.S. Securities and Exchange
Commission and is marked “[***]” herein.

 

Dated 29 September 2008

 

THE HK INSOLVENCY OFFICERS

 

and

 

THE SINGAPORE INSOLVENCY OFFICERS

 

and

 

THE AUSTRALIA INSOLVENCY OFFICERS

 

and

 

THE SELLERS LISTED IN SCHEDULE 1

 

and

 

NOMURA HOLDINGS INC.

 

INTERNATIONAL ASSET SALE AGREEMENT

 

relating to certain of the assets and employees of the business of the Lehman
Brothers International Group in the Asia-Pacific region (including Japan and
Australia)

 

--------------------------------------------------------------------------------


 

International Asset Sale Agreement

 

This Agreement is made on  29 September 2008, between:

 

(1)                              Paul Jeremy Brough, Edward Simon Middleton and
Patrick Cowley, each of KPMG (whose registered address is 8th floor, Princes
Building, 16-20 Chater Road, Central, Hong Kong), as joint and several
provisional liquidators to each of the HK Insolvent Companies (the “HK
Insolvency Officers”);

 

(2)                              Peter Chay Fook Yuen, Bob Yap Cheng Ghee and
Roger Tay Puay Cheng, each of KPMG (whose registered address is 16 Raffles Quay,
#22-00, Singapore), as joint and several provisional liquidators of the
Singapore Insolvent Company (the “Singapore Insolvency Officers”);

 

(3)                              Neil Geoffrey Singleton and Stephen James
Parbery, each of PPB (whose registered address is Level 46, MLC Centre, 19
Martin Place, Sydney NSW 2000, Australia), as joint and several administrators
of the Australia Insolvent Companies (the “Australia Insolvency Officers”);

 

(4)                              Nomura Holdings Inc. (“NHI”), for and on behalf
of itself and the other entities listed in Schedule 2 (each, together with NHI,
a “Purchaser” and together the “Purchasers”); and

 

(5)                              The entities listed in Schedule 1 (each a
“Seller” and collectively the “Sellers”),

 

each a “party” and together the “parties”.

 

Whereas:

 

(A)                           The HK Insolvency Officers were appointed to act
as provisional liquidators of Lehman Brothers Securities Asia Limited
(Provisional Liquidators Appointed) on 17 September 2008 and as provisional
liquidators of Lehman Brothers Asia Holdings Limited (Provisional Liquidators
Appointed) and Lehman Brothers Asia Limited (Provisional Liquidators Appointed)
on 19 September 2008 by orders of the Court of the Hong Kong Special
Administrative Region.

 

(B)                             The Singapore Insolvency Officers were appointed
to act as provisional liquidators of the Singapore Insolvent Company by a
written resolution of the board of directors of the Singapore Insolvency Company
dated 23 September 2008.

 

(C)                             The Australia Insolvency Officers were appointed
to act as joint and several administrators of the Australia Insolvent Companies
by resolutions of the boards of directors of the Australian Insolvent Companies,
each dated 26 September 2008, and by instruments of appointment relating to the
Australian Insolvent Companies, each dated 26 September 2008.

 

(D)                            The Sellers have agreed to sell the Sale Assets
(each as to those Sale Assets listed across its respective name in the Sale
Assets Exhibit and the Lease Exhibit) and the Purchasers have agreed to:
(i) purchase all of the Sale Assets, and (ii) make offers of employment to the
Transferred Employees, in each case on the terms and subject to the conditions
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

It is agreed as follows:

 

1                                      Interpretation

 

In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 apply:

 

1.1                            Definitions

 

“2008 Bonus” has the meaning given to it in paragraph 1 of Schedule 5;

 

“2009 Bonus“has the meaning given to it in paragraph 1 of Schedule 5;

 

“Actual Completion” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Additional Retention Fund” has the meaning given to it in paragraph 1 of
Schedule 5;

 

“Advisor Fees” means the amounts of (i) [***] to be paid to NM Rothschild & Sons
Limited; (ii) [***] to be paid to KPMG Hong Kong; and (iii) [***] to be paid to
Linklaters;

 

“Agreed Terms” means, in relation to a document, such document in the terms
agreed between the Insolvency Officers, the Sellers and NHI (for and on behalf
of the Purchasers), with such alterations as may be agreed in writing between
the Insolvency Officers, the Sellers and NHI (for and on behalf of the
Purchasers) from time to time;

 

“Asia Executive Committee” has the meaning given to it in paragraph 1 of
Schedule 5;

 

“Australia Insolvent Companies” means those companies listed as parties 12 and
13 in Schedule 1 and “Australia Insolvent Company” means any one of them;

 

“Australia Insolvency Officers” has the meaning given to it in the parties
Clause of this Agreement;

 

“Book Debts” means in respect of the Sellers and the Group Companies all book
and other debts or sums owing to them (after deduction of any set-offs or
counterclaims), whether or not then due and payable, in relation to goods
supplied or services performed by the Sellers in connection with the Business
prior to Japan Completion or General Completion (as the case may be), together
with any interest payable on those sums and the benefit of any security or
guarantee for their payment;

 

“Bonus Pool” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Business” means the investment banking, capital markets (fixed income and
equities) and financial services businesses conducted by the Lehman Brothers
International Group in the Asia-Pacific region (including Japan and Australia)
(and for the avoidance of doubt, excluding the back office functions of the
Lehman Brothers International Group in Powai, India);

 

“Business Day” means a day which is not a Saturday, a Sunday or a public holiday
in Hong Kong and Tokyo;

 

“Completion” means either Japan Completion or General Completion (as the case
may be);

 

“Continuing Transferred Employees” has the meaning given to it in paragraph 1 of
Schedule 5;

 

“Debentures” has the meaning given to it in Clause 7.3.1;

 

3

--------------------------------------------------------------------------------


 

“Employee Benefits” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Employee Liabilities” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Fiscal Year 2007” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Fiscal Year 2008” has the meaning given to it in paragraph 1 of Schedule 5;

 

“General Completion” means the completion of the sale of the General Sale Assets
pursuant to Clauses 4.4, 6.1.2 and 6.2.3 and Schedule 4 and the making of offers
of employment by any of the Purchasers to the General Transferred Employees
pursuant to Clause 8.1 and Schedule 5;

 

“General Consent Premises” has the meaning given to it in paragraph 1 of
Schedule 6;

 

“General Leasehold Premises”  means (i) each and every of the leasehold or
leased premises, sites, spaces, facilities and locations which any of the
Sellers and/or Group Companies lease, license, occupy, use or enjoy (details of
which are set out in the Sale Assets Exhibit and/or the Lease Exhibit), and
(ii) each and every of the other leasehold or leased premises leased or licensed
by any of the Sellers and/or Group Companies for the benefit of any Transferred
Employee (excluding the Japan Leasehold Premises and Korean Leasehold Premises);

 

“General Purchase Price” has the meaning given to it in Clause 3.1.2;

 

“General Sale Assets” means all the Sale Assets other than the Japan Sale
Assets;

 

“General Sale Assets Price” has the meaning given to it in Clause 3.1.2(i);

 

“General Sellers” means all Sellers other than the Japan Sellers;

 

“General Transfer Payment Amount” has the meaning given to it in Clause
3.1.2(ii);

 

“General Transferred Employees” means all the Transferred Employees other than
the Japan Transferred Employees;

 

“Group Companies” means the companies in the Lehman Brothers International Group
operating or otherwise comprised in the Business and “Group Company” means any
one of them;

 

“HK Insolvency Officers” has the meaning given to it in the parties Clause of
this Agreement;

 

“HK Insolvent Companies” means those companies listed as parties 1 to 3 in
Schedule 1 and “HK Insolvent Company” means any one of them;

 

“Insolvency Officers” means the HK Insolvency Officers, the Singapore Insolvency
Officers and the Australia Insolvency Officers and such other provisional
liquidators, liquidators, administrative receivers, administrators, judicial
managers, compulsory managers, trustees or other similar officers appointed to
analogous positions in any jurisdiction in respect of the liquidation (voluntary
or compulsory, solvent or insolvent), rehabilitation, reorganisation or
composition process of any Group Company;

 

“Insolvency Officers’ Records” means all records produced by or at the direction
of any of the Insolvency Officers or their staff or representatives or by any
other person including the officers and employees of any of the Insolvent
Companies in connection with the administration of any of the Insolvent
Companies, the statutory books and accounting records of the Insolvent Companies
(excluding the Transferred Employees Records and

 

4

--------------------------------------------------------------------------------


 

the Transferred Sale Assets Records), documents relating to the appointment of
any of the Insolvency Officers and any other records which any of the Insolvency
Officers is required by any applicable law or regulation to retain;

 

“Insolvent Companies” means the Japan Rehabilitation Company, the HK Insolvent
Companies, the Singapore Insolvent Company, the Australia Insolvent Companies
and  those other Sellers which enter into or otherwise become subject to any
provisional liquidation, liquidation (voluntary or compulsory, solvent or
insolvent), rehabilitation, administration or composition process from time to
time and “Insolvent Company” means any one of them;

 

“Japan Completion” means the completion of the sale of the Japan Sale Assets
pursuant to Clauses 6.1.1 and 6.2.2 and Schedule 4 and the making of offers of
employment by any of the Purchasers to the Japan Transferred Employees pursuant
to Clauses 8.1 and Schedule 5;

 

“Japan Consent Premises” has the meaning given to it in paragraph 1 of Schedule
6;

 

“Japan Leasehold Premises” means (i) each and every of the leasehold or leased
premises, sites, spaces, facilities and locations which any of the Sellers
and/or Group Companies lease, license, occupy, use or enjoy in Japan in respect
of the Business (details of which are set out in the Sale Assets Exhibit and/or
the Lease Exhibit), and (ii) each and every of the other leasehold or leased
premises in Japan leased or licensed by any of the Sellers and/or Group
Companies for the benefit of any Transferred Employee;

 

“Japan Rehabilitation Company” means the entity listed as party 4 in Schedule 1;

 

“Japan Purchase Price” has the meaning given to it in Clause 3.1.1;

 

“Japan Sale Assets” means the Sale Assets listed across the respective names of
the Japan Sellers in the Sale Assets Exhibit and/or the Japan Leasehold
Premises;

 

“Japan Sale Assets Price” has the meaning given to it in Clause 3.1.1(i);

 

“Japan Sellers” means the entities listed as parties 4 to 6 in Schedule 1;

 

“Japan Transfer Payment Amount” has the meaning given to it in Clause 3.1.1(ii);

 

“Japan Transferred Employees” means those Transferred Employees identified as
being employed in or seconded to Japan, in each case as set out in the
Transferred Employee Exhibit;

 

“Korean Assets” means the assets set out in the Sale Assets Exhibit as being
attributable to the Korean Branches and the Korean Leasehold Premises;

 

“Korean Branches” means [***];

 

“Korean Leasehold Premises” means (i) each and every of the leasehold or leased
premises, sites, spaces, facilities and locations which any of the Sellers
and/or Group Companies lease, license, occupy, use or enjoy in Korea in respect
of the Business, (details of which are set out in the Sale Assets Exhibit and/or
the Lease Exhibit), and (ii) each and every of the other leasehold or leased
premises in Korea leased or licensed by any of the Sellers and/or Group
Companies for the benefit of any Transferred Employee;

 

“Landlord” has the meaning given to it in paragraph 1 of Schedule 6;

 

5

--------------------------------------------------------------------------------


 

“LBHI” means Lehman Brothers Holdings Inc.;

 

“Lease” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Lease Exhibit” means the exhibit setting out details of leases to this
Agreement marked “C” in the Agreed Terms;

 

“Leasehold Premises” means those premises and leases set out in the Sale Assets
Exhibit and/or the Lease Exhibit other than the Korean Leasehold Premises;

 

“Lehman Brothers International Group” means LBHI and its subsidiaries worldwide;

 

“Letting Documents” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Licence” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Licence Fee” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Licence Period” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Licensed Premises” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Long Stop Date” means 31 October 2008 (or such other date as the parties may
agree in writing);

 

“Losses” means all losses, liabilities, costs (including without limitation
legal costs and experts’ and consultants’ fees), charges, expenses, actions,
proceedings, claims and demands;

 

“NHI” has the meaning given to it in the parties Clause of this Agreement;

 

“Nominated Employees” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Non-Disclosure Agreement” means the confidentiality agreement dated 19
September 2008 pursuant to which certain confidential information relating to
the Business was made available to the Purchasers and/or their representatives
and advisers;

 

“Occupancy Costs” means: (a) all rental payments in respect of the General
Leasehold Premises or Japan Leasehold Premises (as the case may be) of the
relevant Insolvent Companies and the equipment and facilities at such General
Leasehold Premises or Japan Leasehold Premises (as the case may be) and (b) all
charges, outgoings and expenses in respect of such General Leasehold Premises or
Japan Leasehold Premises (as the case may be) and the equipment and facilities
at such General Leasehold Premises or Japan Leasehold Premises (as the case may
be) or arising directly or indirectly from the use of such General Leasehold
Premises or Japan Leasehold Premises (as the case may be) or the equipment or
facilities at such General Leasehold Premises or Japan Leasehold Premises (as
the case may be) including the cost of all rates, utilities charges, cleaning
charges, security charges, air-conditioning charges, maintenance charges,
service charges, insurance, heating, telecommunications and other services, the
cost of complying with fire safety and other statutory regulations and other
typical occupancy costs;

 

“Property Losses” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Purchase Price” has the meaning set out in Clause 3.1;

 

“Purchasers” has the meaning given to it in the parties Clause of this
Agreement;

 

“Purchaser Group” means NHI and its subsidiaries from time to time;

 

6

--------------------------------------------------------------------------------


 

“Quarter Days” has the meaning given to it in paragraph 1 of Schedule 6;

 

“Relevant Conditions” has the meaning given to it in Clause 4.4.1;

 

“Relevant Employer” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Relevant Jurisdiction(s)” has the meaning given to it in Clause 4.4.1;

 

“Relevant Purchaser” means the relevant Purchaser nominated by NHI to be the
relevant purchaser to buy the relevant Sale Assets from the relevant Seller
pursuant to Clause 2.1;

 

“Relevant Transferred Employees” has the meaning given to it in paragraph 1 of
Schedule 5;

 

“Retained Records” means all the records (including historical customer,
financial, business or trading information, books, data, information or document
(including in electronic format)) used by or otherwise relating to the Business,
including the Transferred Employees Records but excluding the Transferred Sale
Assets Records and the Insolvency Officers’ Records;

 

“Sale Assets Exhibit” means the exhibit to this Agreement marked “A” setting out
the details of the Sale Assets in the Agreed Terms;

 

“Sale Assets” means all the assets listed in the Sale Assets Exhibit and the
Leasehold Premises, but excluding the Korean Assets;

 

“Selected Employees” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Sellers” has the meaning given to it in the parties Clause of this Agreement;

 

“Services” means the services specified in Clause 11.2.1 and “Service” means any
one of them;

 

“Severance Pay” has the meaning given to it in paragraph 1 of Schedule 5;

 

“Singapore Insolvent Company” means the company listed as party 22 in Schedule
1;

 

“Singapore Insolvency Officers” has the meaning given to it in the parties
Clause of this Agreement;

 

“Taxation” or “Tax” means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions,
rates and levies (including without limitation social security contributions and
any other payroll taxes), whenever and wherever imposed (whether imposed by way
of a withholding or deduction for or on account of tax or otherwise) and in
respect of any person and all penalties, charges, costs and interest relating
thereto;

 

“Third Party Consents” means all consents, licences, approvals, permits,
authorisations or waivers required from third parties for the assignment or
transfer or novation to the Purchasers of any General Leasehold Premises or
Japan Leasehold Premises (as the case may be) or the entering into of a new
agreement between a landlord and any Purchaser(s) in relation to the General
Leasehold Premises or Japan Leasehold Premises (as the case may be);

 

“Transfer Payment” means the payment to be made by the Purchasers to the Sellers
in consideration for the Sellers providing the names (and certain other details)
of the

 

7

--------------------------------------------------------------------------------


 

Transferred Employees to the Purchasers and consenting to the Transferred
Employees ceasing their existing employment at short notice;

 

“Transferred Employee Exhibit” means the exhibit to this Agreement marked “B”
setting out details of Transferred Employees in the Agreed Terms;

 

“Transferred Employees” means the relevant employees of the Lehman Brothers
International Group who are to receive offers of employment from a member of the
Purchaser Group pursuant to the terms of this Agreement (and whose details are
set out in the Transferred Employee Exhibit) (being all employees of the Lehman
Brothers International Group who are currently employed in the Business, and
such other employees of the Lehman Brothers International Group who are seconded
to the Business) (and include, for the avoidance of doubt, those employees
employed in or seconded to Korea) and up to 10 further employees of the Business
as are nominated by the Sellers within 5 days of the date hereof subject to the
prior written approval of NHI;

 

“Transferred Employees Records” means the personnel and other records used by
the Business in relation to the Transferred Employees, but excluding the
Insolvency Officers’ Records;

 

“Transferred Sale Assets Records” means the documents of title and other records
relating to the Sale Assets, but excluding the Insolvency Officers’ Records;

 

“TSAs” means the Transition Services Agreement between LBHI and NHI and the
Assignment and Assumption Agreement between Barclays Capital Inc., LBHI and NHI,
in each case to be entered into in the Agreed Terms;

 

 “US TSA” means the Transition Services Agreement dated 19 September 2008
between Barclays Capital Inc. and LBHI;

 

“US$” means US dollars, the currency of the United States of America; and

 

“Yen (¥)” means Japanese Yen, the currency of Japan.

 

1.2                            Singular, plural, gender

 

References to one gender include all genders and references to the singular
include the plural and vice versa.

 

1.3                            Modification etc. of statutes

 

References to a statute or statutory provision include:

 

1.3.1                   that statute or provision as from time to time modified,
re-enacted or consolidated whether before or after the date of this Agreement;

 

1.3.2                   any past statute or statutory provision (as from time to
time modified, re-enacted or consolidated) which that statute or provision has
directly or indirectly replaced; and

 

1.3.3                   any subordinate legislation made from time to time under
that statute or statutory provision which is in force at the date of this
Agreement

 

except to the extent that any statute, statutory provision or subordinate
legislation made or enacted after the date of this Agreement would create or
increase a liability of a Seller, any Insolvency Officer or any Purchaser under
this Agreement.

 

8

--------------------------------------------------------------------------------


 

1.4                            References to persons and companies

 

References to:

 

1.4.1                   a person include any individual, company, partnership or
unincorporated association (whether or not having separate legal personality);
and

 

1.4.2                   a company include any company, corporation or any body
corporate, wherever incorporated.

 

1.5                            Schedules etc.

 

References to this Agreement shall include any Recitals, Exhibits and Schedules
to it and references to Clauses, Recitals, Exhibits and Schedules are to Clauses
of, and Recitals, Exhibits and Schedules to, this Agreement. References to
paragraphs and Parts are to paragraphs and Parts of the Schedules.

 

1.6                            Headings

 

Headings shall be ignored in interpreting this Agreement.

 

1.7                            Legal Terms

 

References to any English legal term shall, in respect of any jurisdiction other
than England and Wales, be construed as references to the term or concept which
most nearly corresponds to it in that jurisdiction.

 

1.8                            Construction

 

1.8.1                   In this Agreement a reference to:

 

(i)                                a “claim” includes any claim, demand, action
or proceeding of any kind, actual or contingent;

 

(ii)                             “representatives” includes partners, agents,
employees and any other person acting on behalf and with the authority of a
party;

 

(iii)                          “including”, “includes” or “in particular” means
including, includes or in particular without limitation; and

 

(iv)                         a time of day is to Hong Kong time.

 

1.8.2                   In this Agreement a reference:

 

(i)                                to the HK Insolvency Officers shall mean
jointly and severally the HK Insolvency Officers and to any other person who is
appointed as provisional liquidator in substitution for any HK Insolvency
Officer or as an additional provisional liquidator in conjunction with the HK
Insolvency Officers and any liquidator appointed to the HK Insolvent Companies;

 

(ii)                             to the Singapore Insolvency Officers shall mean
jointly and severally the Singapore Insolvency Officers and to any other person
who is appointed as provisional liquidator in substitution for any Singapore
Insolvency Officer or as an additional provisional liquidator in conjunction
with the Singapore Insolvency Officers and any liquidator appointed to the
Singapore Insolvent Company; and

 

(iii)                          to the Australia Insolvency Officers shall mean
jointly and severally the Australia Insolvency Officers and to any other person
who is appointed as

 

9

--------------------------------------------------------------------------------


 

administrator in substitution for any Australia Insolvency Officer or as an
additional administrator in conjunction with the Australia Insolvency Officers
and any administrator appointed to the Australia Insolvent Companies.

 

1.9                            References to subsidiaries and holding companies

 

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly through one or more subsidiaries:

 

1.9.1                   holds a majority of the voting rights which may be
exercised at its general meetings;

 

1.9.2                   is a member or shareholder of it and has the right to
appoint or remove a majority of its board of directors or equivalent managing
body;

 

1.9.3                   is a member or shareholder of it and controls alone,
pursuant to an agreement with other shareholders or members, a majority of the
voting rights in it; or

 

1.9.4                   has the right to exercise a dominant influence over it,
for example by having the right to give directions with respect to its operating
and financial policies, with which directions its directors are obliged to
comply.

 

1.10                     Information

 

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

1.11                      Joint and several liability

 

1.11.1             Any provision of this Agreement which is expressed to bind
the Sellers (other than the Insolvent Companies) shall, save where inconsistent
with the context or where otherwise expressly stated, bind the Sellers (other
than the Insolvent Companies) jointly and severally.

 

1.11.2             Any provision of this Agreement which is expressed to bind
the Purchasers shall, save where inconsistent with the context or where
otherwise expressly stated, bind the Purchasers jointly and severally.

 

1.11.3             Any provision of this Agreement which is expressed to bind
any other party shall bind such other party severally.

 

1.12                     Successors and assigns

 

This Agreement is binding on each of the parties, its successors in title and
assigns.

 

1.13                     NHI

 

NHI shall take all steps, and shall procure that members of the Purchaser Group
shall take all steps, to give effect to and comply with the provisions of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

1.14       Transfer of Sale Asset to a Purchaser

 

For the avoidance of doubt, the transfer (whether by delivery or otherwise) of
any Sale Asset to any Purchaser shall be an absolute discharge of the
obligations of the Sellers and Insolvency Officers to transfer and/or deliver
that Sale Asset to the Purchasers (save as set out in Schedule 6 in respect of
the transfer of General Leasehold Premises or Japan Leasehold Premises (as the
case may be)).

 

2             Agreement to sell the Sale Assets and transfer the Transferred
Employees

 

2.1         Sale of Sale Assets and transfer of Transferred Employees

 

On and subject to the terms and conditions of this Agreement:

 

2.1.1      In respect of the Japan Sale Assets and Japan Transferred Employees:

 

(i)           as soon as reasonably practicable after the date of this
Agreement, the Relevant Employer(s) shall make offers of employment to all the
Japan Transferred Employees (including, for the avoidance of doubt, those
Nominated Employees employed in or seconded to Japan) in accordance with Clause
8.1 and Schedule 5; and

 

(ii)          on Japan Completion, the Japan Sellers shall sell (each as to
those Sale Assets set out against its name in the Sale Assets Exhibit or the
Lease Exhibit) and the Relevant Purchaser(s) shall buy such right, title and
interest as the Japan Sellers have at Japan Completion in the Japan Sale Assets,
with the intention that all such right, title and interest shall vest in the
Relevant Purchasers at Japan Completion.

 

2.1.2      In respect of the General Sale Assets and General Transferred
Employees:

 

(i)           as soon as reasonably practicable after the date of this
Agreement, the Relevant Employers shall make offers of employment to all the
General Transferred Employees (including, for the avoidance of doubt, the
Nominated Employees but excluding those employed in or seconded to Japan) in
accordance with Clause 8.1 and Schedule 5; and

 

(ii)          on General Completion, the General Sellers shall sell (each as to
those Sale Assets set out against its name in the Sale Assets Exhibit or the
Lease Exhibit) and the Relevant Purchaser(s) shall buy such right, title and
interest as the General Sellers have at General Completion in the General Sale
Assets, with the intention that all such right, title and interest shall vest in
the Relevant Purchasers at General Completion.

 

2.2         Excluded Assets

 

This Agreement shall not transfer to any of the Purchasers any interest in any
asset or right, title or interest in respect of such asset of the Sellers (other
than the Sale Assets and Transferred Employees), and, for the avoidance of doubt
and without limitation, excludes the following:

 

2.2.1      the Book Debts and any collateral held in relation to the Book Debts;

 

2.2.2      the Insolvency Officers’ Records and the Retained Records;

 

11

--------------------------------------------------------------------------------


 

2.2.3      all assets of any client of the Lehman Brothers International Group;

 

2.2.4      all cash in hand, or in a bank or other financial institution, and
all cheques, credit or debit card vouchers, drafts, bills, notes or other
negotiable instruments;

 

2.2.5      the benefit of any actual or potential claim, or right to make a
claim, in relation to or in connection with the Business relating to Japan,
which accrues prior to Japan Completion or the rest of the Business, which
accrues prior to General Completion or arises out of events occurring prior to
Japan Completion or General Completion (as the case may be)  (other than claims
under manufacturers’ or suppliers’ warranties included in the relevant Sale
Assets transferred pursuant to such Completion) including the proceeds of any
litigation;

 

2.2.6      all rental deposits and rental prepayments and all other payments,
paid by or to or payable to any Seller or any Group Company;

 

2.2.7      the benefit of all policies of insurance or assurance and any claims
made thereunder;

 

2.2.8      all proprietary investments of the Lehman Brothers International
Group;

 

2.2.9      the benefit of all Tax allowances and all rights and claims for
repayment of any Tax;

 

2.2.10    all Debentures;

 

2.2.11    any shares in or any securities of any body corporate; and

 

2.2.12    any other asset, right, title or interest not expressly referred to in
this Agreement.

 

2.3         Excluded Liabilities

 

This Agreement shall not transfer to any of the Purchasers, and the Purchasers
shall not be liable for, and none of the Insolvency Officers or the Sellers
shall make any claim against any of NHI, the Purchasers, the Transferred
Employees or the Sale Assets in respect of, any obligation or liability of any
of the Sellers, the Insolvency Officers or the Business, save in each case as
expressly set out in this Agreement. For the avoidance of doubt, the parties
acknowledge that:

 

2.3.1      this Agreement is not intended to transfer the Business as a going
concern or to operate, save as expressly provided in this Agreement, to transfer
any related liabilities (whether in whole or in part) of the Sellers to the
Purchasers;

 

2.3.2      the sale of the relevant Sale Assets and the transfer of the relevant
Transferred Employees, in each case relating to Hong Kong, is not intended to
operate as a transfer of business (whether in whole or in part) for the purpose
of the Transfer of Businesses (Protection of Business) Ordinance (Chapter 49 of
the Laws of Hong Kong); and

 

2.3.3      the sale of the relevant Sale Assets and the transfer of the relevant
Transferred Employees, in each case relating to Singapore, is not intended to
operate as a transfer of the undertakings of the relevant Sellers in Singapore,
pursuant to Section 18A of the Employment Act (Chapter 91 of Singapore).

 

12

--------------------------------------------------------------------------------


 

3             Consideration

 

3.1         Amount

 

The aggregate consideration (“Purchase Price”) to be paid by the Purchasers
shall comprise:

 

3.1.1      to the Japan Sellers (the “Japan Purchase Price”) as follows:

 

(i)           Sale Assets: US$87,400,000 (the “Japan Sale Assets Price”) for the
purchase of the Japan Sale Assets; and

 

(ii)          Transfer Payment: US$21,900,000 (the “Japan Transfer Payment
Amount”) as Transfer Payment in respect of the Japan Transferred Employees;

 

3.1.2      to the General Sellers (the “General Purchase Price”) as follows:

 

(i)           Sale Assets: US$76,300,000 (the “General Sale Assets Price”) for
the purchase of the General Sale Assets; and

 

(ii)          Transfer Payment: US$25,800,000 (the “General Transfer Payment
Amount”) as Transfer Payment in respect of the General Transferred Employees.

 

3.2         Time of payment

 

The Japan Purchase Price shall be paid in full on Japan Completion and the
General Purchase Price shall be paid in full on General Completion, in each case
in accordance with Clauses 3.3, 3.4, 3.5 and 6.

 

3.3         Payment method

 

3.3.1      All sums payable by the Purchasers to the Sellers and/or any of the
Insolvency Officers shall be paid by telegraphic transfer on or by the date due
for payment. Such payment shall be paid in immediately available funds for same
day value into the account(s) of the relevant recipient(s), details of which
shall be notified in writing by the relevant recipient(s) to the Purchasers on
or before the relevant date of payment.

 

3.3.2      All sums payable to the Japan Sellers under this Agreement shall be
paid in Yen (¥) as converted at the prevailing exchange rate available at the
relevant time of payment and shall be paid into the bank account(s) of the Japan
Sellers in Japan, details of which shall be notified in writing by the Japan
Sellers to the Purchasers on or before the relevant date of payment.

 

3.3.3      The Insolvent Companies confirm that, to the extent relevant:

 

(i)           the HK Insolvency Officers may, for and on behalf of the HK
Insolvent Companies, give a good receipt for all payments to the HK Insolvent
Companies;

 

(ii)          the Singapore Insolvency Officers may, for and on behalf of the
Singapore Insolvent Company, give a good receipt for all payments to the
Singapore Insolvent Company; and

 

13

--------------------------------------------------------------------------------


 

(iii)         the Australia Insolvency Officers may, for and on behalf of the
Australia Insolvent Companies, give a good receipt for all payments to the
Australia Insolvent Companies.

 

3.3.4      The receipt of the Japan Purchase Price and the General Purchase
Price, in each case into the account(s) referred to in Clause 3.3.1, shall be an
absolute discharge to the Purchasers and the Purchasers shall have no
responsibility in respect of the allocation or application of the Purchase Price
amongst the Sellers.

 

3.4         Withholdings

 

NHI, the Sellers and the Insolvency Officers agree that where any sums payable
under this Agreement are subject to deductions, withholdings, set-offs or
counterclaims, they shall (to the extent they are able to) use all reasonable
endeavours to make such payments so as to minimise any deductions, withholdings,
set-offs or counterclaims that may apply or be imposed in respect thereof.

 

3.5         Purchase Price Allocation

 

3.5.1      Japan Purchase Price Allocation

 

(i)           The Japan Sale Assets Price shall be allocated between the Japan
Sellers as set out in Schedule 3 Part A and the sum as allocated shall be
distributed to each of the Japan Sellers after deducting an amount representing
a 12.5 per cent. discount to book value being applied pro rata to the Sale
Assets transferred by each Japan Seller (the book value in respect of such of
the Japan Sale Assets to be sold by each Japan Seller being as set out in
Schedule 3 Part A). The consideration for each of the individual Japan Sale
Assets (which has a book value as set out in the Sale Assets Exhibit) shall be
determined by applying a 12.5 per cent. discount to such book value.

 

(ii)          The Japan Transfer Payment Amount shall be allocated between the
Japan Sellers as set out in Schedule 3 Part B in accordance with the proportion
of the total number of Transferred Employees who are employed by or seconded to
the Japan Sellers.

 

3.5.2      General Purchase Price Allocation

 

(i)           The General Sale Assets Price shall be allocated between the
General Sellers as set out in Schedule 3 Part A and the sum as allocated shall
be distributed to each of the General Sellers after deducting an amount
representing a 12.5 per cent. discount to book value being applied pro rata to
the Sale Assets transferred by each General Seller (the book value in respect of
such of the General Sale Assets to be sold by each General Seller being as set
out in Schedule 3 Part A). The consideration for each of the individual General
Sale Assets (which has a book value as set out in the Sale Assets Exhibit) shall
be determined by applying a 12.5 per cent. discount to such book value.

 

(ii)          The General Transfer Payment Amount shall be allocated between the
General Sellers as set out in Schedule 3 Part B in accordance with the
proportion of the total number of Transferred Employees who are employed by or
seconded to the General Sellers.

 

14

--------------------------------------------------------------------------------


 

4             Conditions

 

4.1         Conditions Precedent

 

4.1.1      The purchase and sale of the Japan Sale Assets and transfer of the
Japan Transferred Employees are conditional upon the satisfaction (or, in the
case of Clauses 4.1.1(i) and 4.1.1(vi) , the waiver in writing by NHI in its
sole discretion) of the following conditions by the Long Stop Date:

 

(i)           the acceptance by 70 per cent. or more in number of the Nominated
Employees of the binding offers of employment made by any of the Relevant
Employers in accordance with Clause 8.1 and Schedule 5;

 

(ii)          the receipt by the Japan Rehabilitation Company of all approvals
or consents from the Tokyo District Courts under the Civil Rehabilitation
Procedure;

 

(iii)         the expiration of the waiting period required and the obtaining of
all approvals (including the approval of the Japan Fair Trade Commission),
consents or clearances required, in each case under the Anti Monopoly Law of
Japan;

 

(iv)         in respect of any of the Japan Sellers which are not subject to any
provisional liquidation, liquidation or administration proceeding, LBHI
obtaining any approval required under the US Bankruptcy Code;

 

(v)          no governmental, administrative, statutory or regulatory body,
court or agency in any jurisdiction having taken or initiated any action,
proceeding, suit or investigation or enacted or made or proposed (and there not
being continuing or outstanding) any statute, regulation, demand or order that
would render the consummation of the transactions contemplated in this Agreement
illegal, void or unenforceable; and

 

(vi)         the occurrence of General Completion.

 

4.1.2      The purchase and sale of the General Sale Assets and transfer of the
General Transferred Employees are conditional upon the satisfaction (or a
written waiver by NHI in its sole discretion of Clause 4.1.2(i) or, for the
purposes of Clause 4.4, of Clauses 4.1.2(iv), 4.1.2(v) and/or 4.1.2(vi)) of the
following conditions by the Long Stop Date:

 

(i)           the acceptance by 70 per cent. or more in number of the Nominated
Employees of the binding offers of employment made by any of the Relevant
Employers in accordance with Clause 8.1 and Schedule 5;

 

(ii)          the receipt by the HK Insolvency Officers of all approvals or
consents required from the Hong Kong court;

 

(iii)         in respect of any of the General Sellers which are not subject to
any provisional liquidation, liquidation or administration proceeding, LBHI
obtaining any approval required under the US Bankruptcy Code;

 

(iv)         the obtaining of all legal, regulatory, self-regulatory, exchange,
clearing organisation and governmental approvals, authorisations, waivers and/or
licences required to be given by any governmental or regulatory body

 

15

--------------------------------------------------------------------------------


 

having jurisdiction over the Sellers, Purchasers, Insolvency Officers and/or the
business comprised in the Sale Assets;

 

(v)          no governmental, administrative, statutory or regulatory body,
court or agency in any jurisdiction having taken or initiated any action,
proceeding, suit or investigation or enacted or made or proposed (and there not
being continuing or outstanding) any statute, regulation, demand or order that
would render the consummation of the transactions contemplated in this Agreement
illegal;

 

(vi)         the obtaining of all approvals or consents required from any other
court or court appointed supervisor or analogous body in any jurisdiction; and

 

(vii)        the entry into of the TSAs by the parties thereto.

 

4.2         Responsibility for Satisfaction

 

4.2.1      The:

 

(i)           Japan Sellers shall use reasonable endeavours to ensure the
satisfaction of the conditions set out in Clauses 4.1.1(i) to 4.1.1(v);

 

(ii)          General Sellers shall use reasonable endeavours to ensure the
satisfaction of the conditions set out in Clauses 4.1.1(vi) and 4.1.2(i) to
4.1.2(vii);

 

(iii)         HK Insolvency Officers shall use reasonable endeavours to ensure
the satisfaction of the conditions set out in Clauses 4.1.1(vi), 4.1.2(ii) and
4.1.2(v) in so far as it relates to proceedings in Hong Kong in respect of the
HK Insolvent Companies; and

 

(iv)         Purchasers shall (without prejudice to their obligations under
Clause 8.1 and Schedule 5) use reasonable endeavours to ensure the satisfaction
of the conditions set out in Clauses 4.1.1(i), 4.1.1(iii), 4.1.1(vi), 4.1.2(i),
4.1.2(iv), 4.1.2(vi) and 4.1.2(vii),

 

in each case as soon as practicable.

 

4.2.2      Without prejudice to Clause 4.2.1, the parties agree that all
requests and enquiries from any government, governmental, supranational or trade
agency, court or other regulatory body shall be dealt with by the Insolvency
Officers, NHI (for and on behalf of the Purchasers) and the Sellers in
consultation with each other and they shall promptly co-operate with and provide
all necessary information and assistance reasonably required by such government,
agency, court or body upon being requested to do so by the other.

 

4.3         Non-Satisfaction

 

4.3.1      The parties responsible for satisfaction of any condition in Clause
4.1 (as set out in Clause 4.2) shall give notice to the other parties of the
satisfaction of the relevant conditions within two Business Days of becoming
aware of the same.

 

4.3.2      If the conditions in Clause 4.1.1(i) to 4.1.1(vi) are not satisfied
(or waived, to the extent permitted in this Agreement) on or before the Long
Stop Date, save as expressly provided, this Agreement (with respect to the Japan
Completion) (other than Clauses 1, 6.5, 14, 15 and 16) shall, unless otherwise
agreed in writing

 

16

--------------------------------------------------------------------------------


 

between each of the Insolvency Officers, the Sellers and NHI (for and on behalf
of the Purchasers), be terminable by notice in writing served by (i) NHI (for
and on behalf of the Purchasers) on the Insolvency Officers and the Sellers,
(ii) the HK Insolvency Officers (acting jointly) on NHI (for and on behalf of
the Purchasers), the Sellers, the Singapore Insolvency Officers and the
Australia Insolvency Officers, (iii) the Singapore Insolvency Officers (acting
jointly) on NHI (for and on behalf of the Purchasers), the Sellers, the HK
Insolvency Officers and the Australia Insolvency Officers, (iv) the Australia
Insolvency Officers (acting jointly) on NHI (for and on behalf of the
Purchasers), the Sellers, the HK Insolvency Officers and the Singapore
Insolvency Officers, or (v) the Sellers (acting jointly) on NHI (for and on
behalf of the Purchasers) and the Insolvency Officers. No party may terminate
this Agreement after satisfaction (or waiver, to the extent permitted in this
Agreement) of the conditions in Clause 4.1, except in accordance with this
Agreement.

 

4.4         Modified General Completion

 

4.4.1      NHI may waive, in whole or in part, any of the conditions set out in
Clauses 4.1.2(iv), 4.1.2(v) and/or 4.1.2(vi) (the “Relevant Conditions”) in
respect of any particular jurisdiction (the “Relevant Jurisdiction(s)”) in which
any of the General Sale Assets or any of the General Transferred Employees is
located, so as to permit General Completion to occur in accordance with Clause
6, but on the basis that General Completion in respect of the General Sale
Assets and the General Transferred Employees in each Relevant Jurisdiction shall
be excluded from such completion, and that the General Transfer Payment Amount
and the General Sale Assets Price shall be adjusted accordingly and on a basis
consistent with Clause 3.5.

 

4.4.2      Upon satisfaction of the Relevant Conditions in respect of each
Relevant Jurisdiction, the relevant parties shall then proceed to General
Completion in respect of those General Sale Assets and those General Transferred
Employees in that Relevant Jurisdiction in accordance with Clause 6, and the
obligations of the relevant parties in respect of each such Completion shall be
modified accordingly.

 

5             Pre-Closing

 

5.1         The Obligations of the Sellers in Relation to the Conduct of the
Business

 

Each of the Sellers undertakes, so far as it is able (and subject to the
obligations of the Insolvent Companies and the duties of the Insolvency Officers
(in respect of the Insolvent Companies) under the insolvency laws in the
relevant jurisdictions, the terms of the orders appointing the respective
Insolvency Officers and any other relevant court order) that between the date of
this Agreement and each of Japan Completion and General Completion (as the case
may be):

 

5.1.1      it shall use its commercially reasonable efforts to preserve the
value of the Sale Assets;

 

5.1.2      no Employee Benefits shall be materially increased, no other unusual
or extraordinary bonus shall be paid, no terms of employment of any employee
shall be amended and no employee shall be dismissed or additional employee
hired, in

 

17

--------------------------------------------------------------------------------


 

each case without the consent of NHI (such consent not to be unreasonably
withheld);

 

5.1.3      other than for cause, it shall not dismiss or (save as provided in
Schedule 5) give notice of termination of employment to any Nominated Employee
or Selected Employee or amend (or agree to amend) the terms of employment
(including annual compensation, bonus entitlement, benefit or other direct,
indirect or deferred compensation or severance entitlement), duties or title of
any Transferred Employee (including any Nominated Employee or Selected
Employee), other than pursuant to the terms of this Agreement, in each case
without the consent of NHI (such consent not to be unreasonably withheld);

 

5.1.4      no Sale Asset shall be sold or otherwise transferred, no security
shall be granted over any Sale Asset and no Sale Asset shall be otherwise
encumbered (to the extent it is not already so encumbered) (except by operation
of law or pursuant to court order or any analogous event);

 

5.1.5      no material litigation or dispute relating to any Sale Asset shall be
commenced or settled by any of the Sellers;

 

5.1.6      the Purchasers shall be given such access as they shall reasonably
require to the Transferred Sale Assets Records (subject to any restrictions
imposed by data protection laws or other applicable law or regulation relating
to data privacy or client confidentiality);

 

5.1.7      it shall not transfer to or re-locate to the Business any employee of
the Lehman Brothers International Group that is not currently an employee of or
seconded to the Business and, other than pursuant to a prior contractual
commitment, not transfer or re-locate any Transferred Employee away from the
Business;

 

5.1.8      it shall not assume voluntarily any liability that would be
transferred with the Sale Assets in connection with the Japan Completion and/or
the General Completion by operation of law or otherwise (other than in the
ordinary course of business);

 

5.1.9      not change the existing use, terminate, or give notice to terminate,
any lease, tenancy, or license in respect of the General Leasehold Premises or
Japan Leasehold Premises (as the case may be) and shall not agree to a new rent
or fee payable under a lease, tenancy or license in respect of the General
Leasehold Premises or Japan Leasehold Premises (as the case may be);

 

5.1.10    it shall not take any action that is inconsistent with the provisions
of this Agreement, or that is or will constitute or cause a breach of any
undertaking under this Agreement; and

 

5.1.11    it shall not agree to do anything prohibited by this Clause 5.1,

 

provided that nothing shall prevent: (i) the Sellers from managing the solvency
of any member of the Lehman Brothers International Group in accordance with
their fiduciary, legal and regulatory duties; and (ii) the Insolvency Officers
from carrying out their duties under the insolvency laws in the relevant
jurisdictions and/or complying with the terms of the orders appointing the
respective Insolvency Officers and any other relevant court order.

 

18

--------------------------------------------------------------------------------


 

6             Japan Completion and General Completion

 

6.1         Date and Place

 

Subject to Clauses 3.2 and 4:

 

6.1.1      completion of the sale and purchase of the Japan Sale Assets (other
than in respect of the Japan Consent Premises, the completion of which shall
take place in accordance with the terms of Schedule 6) and the transfer of the
Japan Transferred Employees shall occur no more than three Business Days
following the satisfaction of the conditions in Clause 4.1.1; and

 

6.1.2      completion of the sale and purchase of the General Sale Assets (other
than in respect of the General Consent Premises, the completion of which shall
take place in accordance with the terms of Schedule 6) and the transfer of the
General Transferred Employees shall occur no more than three Business Days
following the satisfaction of the conditions in Clause 4.1.2;

 

in each case at such place and time as the Insolvency Officers, the Sellers and
NHI may agree.

 

6.2         Completion Events

 

6.2.1      On each of Japan Completion and General Completion, the relevant
parties shall comply with their respective obligations specified in Parts A, B
and/or C of Schedule 4.

 

6.2.2      The Japan Sellers may waive any or all of the obligations of the
Purchasers and NHI (for and on behalf of the Purchasers) may waive any or all of
the obligations of the Japan Sellers, in respect of Japan Completion, in each
case as set out in Parts A and B of Schedule 4.

 

6.2.3      The General Sellers may waive any or all of the respective
obligations of the Purchasers or the Insolvency Officers, NHI (for and on behalf
of the Purchasers) may waive any or all of the respective obligations of the
General Sellers or the Insolvency Officers, the HK Insolvency Officers may waive
any or all of the respective obligations of the Purchasers, the Sellers, the
Singapore Insolvency Officers or the Australia Insolvency Officers, the
Singapore Insolvency Officers may waive any or all of the respective obligations
of the Purchasers, the Sellers, the HK Insolvency Officers or the Australia
Insolvency Officers, and the Australia Insolvency Officers may waive any or all
of the respective obligations of the Purchasers, the Sellers, the HK Insolvency
Officers or the Singapore Insolvency Officers, in each case in respect of
General Completion, and in each case as set out in Parts A and C of Schedule 4.

 

6.3         Passing of risk

 

The Japan Sale Assets shall be at the sole risk of the Purchasers from Japan
Completion and the General Sale Assets shall be at the sole risk of the
Purchasers from General Completion, and in each case the Purchasers (and not the
relevant Insolvency Officers or any of the Sellers) shall be responsible for the
insurance of the relevant Sale Assets from the Japan Completion and/or General
Completion (as the case may be).

 

19

--------------------------------------------------------------------------------


 

6.4         Breach of Completion Obligations

 

If any party fails to comply with any material obligation in Clauses 6.1, 6.2 or
8 or Schedule 4 in relation to Japan Completion or General Completion (as the
case may be), NHI (in the case of non-compliance by any of the Sellers or the
Insolvency Officers) or the Sellers or the Insolvency Officers (in the case of
non-compliance by any of the Purchasers), shall be entitled (in addition to and
without prejudice to all other rights or remedies available, including the right
to claim damages) by written notice to the other parties, served on Japan
Completion and/or General Completion (as the case may be):

 

6.4.1      to terminate this Agreement in respect of Japan Completion or General
Completion, as the case may be, (other than Clauses 1, 2, 6.5, 14, 15 and 16),
without liability on its part or on the part of those on whose behalf notice is
served;

 

6.4.2      to effect Japan Completion or General Completion (as the case may be)
so far as practicable having regard to the defaults which have occurred; or

 

6.4.3      to fix a new date for the Japan Completion or General Completion (as
the case may be) (not being more than 20 Business Days after the agreed date for
Japan Completion and/or General Completion (as the case may be)).

 

6.5         Pre-Completion Indemnity

 

6.5.1      If Japan Completion does not occur by 1 October 2008, the Purchasers
shall indemnify the Insolvent Companies and the Insolvency Officers and shall
keep them indemnified in respect of the period commencing on 1 October 2008 and
ending upon the occurrence of Japan Completion or termination of this Agreement
in respect of Japan Completion, whichever is the earlier, in respect of:

 

(i)           without prejudice to the provisions of Clause 8.1 and Schedule 5,
all Employee Benefits (other than Severance Pay) in so far as such Employee
Benefits relate to the Japan Transferred Employees employed by such Insolvent
Companies; and

 

(ii)          all Occupancy Costs (in so far as they relate to the Japan
Leasehold Premises of such Insolvent Companies) provided that to the extent any
payment of Occupancy Costs is proposed to be made (in advance) during the period
from 1 October 2008 to the Long Stop Date, which payment is in respect of
Occupancy Costs which will arise during the period following the Long Stop Date,
such payment may only be made with the prior written consent of NHI.

 

6.5.2      If General Completion does not occur by 1 October 2008, the
Purchasers shall indemnify the Insolvent Companies and the Insolvency Officers
and keep them indemnified in respect of the period commencing on 1 October 2008
and ending upon the occurrence of General Completion or termination of this
Agreement in respect of General Completion, whichever is the earlier, in respect
of:

 

(i)           without prejudice to the provisions of Clause 8.1 and Schedule 5,
all Employee Benefits (other than Severance Pay) in so far as such Employee
Benefits relate to the General Transferred Employees employed by such Insolvent
Companies; and

 

20

--------------------------------------------------------------------------------


 

(ii)                               all Occupancy Costs (in so far as they relate
to the General Leasehold Premises of such Insolvent Companies) provided that to
the extent any payment of Occupancy Costs is proposed to be made (in advance)
during the period from 1 October 2008 to the Long Stop Date, which payment is in
respect of Occupancy Costs which will arise during the period following the Long
Stop Date, such payment may only be made with the prior written consent of NHI.

 

6.5.3                   Without prejudice to Clauses 6.5.1 and 6.5.2, subject to
being provided with proper evidence and reasonable details of each payment
involved (including a copy of the invoice, confirmation of the amount due and
explanation of the nature of the payment and details of the parties involved) at
least five Business Days or such lesser period as NHI may agree in advance of
the proposed date for payment, NHI shall put the relevant Insolvent Company or
the Insolvency Officers (as the case may be) in funds to discharge payments in
respect of the relevant Employee Benefits and the relevant Occupancy Costs by no
later than one Business Day in advance of them becoming legally due and payable.

 

6.5.4                   If this Agreement is terminated, and the Purchasers have
made any payments in respect of any Employee Benefits and/or Occupancy Costs in
respect of a period after 31 October 2008, then such Purchasers shall be allowed
to claim as unsecured creditors in respect of such amounts.

 

7                                      Future transactions - Korea

 

7.1                            The parties acknowledge that NHI intends to make
an offer in accordance with the provisions of Clause 8.1 and Schedule 5 to all
of the Transferred Employees employed in or seconded to the Korean Branches.
Notwithstanding the terms of Schedule 5, the parties agree that such offers
shall be binding and become unconditional once the Korean Assets have been
acquired by one or more of the Purchasers (and/or other member(s) of the
Purchaser Group) which shall, to the extent it occurs, be effected by way of a
separate agreement between NHI and the entities within the Lehman Brothers
International Group which own the Korean Branches.

 

7.2                            NHI agrees (for and on behalf of the Purchasers)
that, if it, any other Purchaser(s) and/or any other member of the Purchaser
Group acquires the Korean Assets, [***].

 

7.3                            Debentures

 

7.3.1                   The Sellers, the Insolvency Officers and NHI agree that
they shall in good faith enter into discussions and commence negotiations in
respect of the acquisition by NHI, any other Purchasers and/or any other member
of the Purchaser Group of the school and club debentures (the “Debentures”) held
as at the date of this Agreement by certain of the Group Companies for the use
of the Transferred Employees.

 

7.3.2                   The Sellers and the Insolvency Officers agree and
acknowledge that they shall, in so far as they are able, use reasonable
endeavours to continue to make the

 

21

--------------------------------------------------------------------------------


 

Debentures available for the use of the Transferred Employees for a period of
four months from the date of this Agreement (or as mutually agreed between the
parties) or until such date on which the relevant parties reach an agreement on
the acquisition by NHI and/or any other member of the Purchaser Group of the
Debentures, whichever is the earlier. NHI shall bear all costs relating to
making the Debentures available.

 

8                                      Transferred Employees and Leasehold
Premises

 

8.1                            On and with effect from the date of this
Agreement, the provisions of Schedule 5 will apply in respect of the Japan
Transferred Employees and the General Transferred Employees.

 

8.2                            On and with effect from the date of this
Agreement, the provisions of Schedule 6 will apply in respect of the Japan
Leasehold Premises and the General Leasehold Premises.

 

9                                      Book Debts

 

If any person pays to a Purchaser, and that Purchaser actually receives any
payment in respect of, any Book Debt or any other sum due to a Seller or
Insolvency Officer or other Group Company, such Purchaser shall promptly pay all
such monies to the relevant Seller or Insolvency Officer or other Group Company
(as the case may be) as such relevant party may direct. Until all such monies
are so paid they shall be kept in an account separate from such Purchaser’s own
monies and held on trust for the Seller or Insolvency Officer or other Group
Company (as the case may be).

 

10                               Apportionments

 

10.1                     Payments in advance

 

10.1.1            Without prejudice to NHI’s liability under the indemnity in
respect of Occupancy Costs under Clause 6.5, NHI shall pay to the relevant
Seller or relevant Insolvency Officers (as the case may be) the apportioned
value of all periodic expense payments made by a Seller or Insolvency Officer or
other Group Company (as the case may be) in connection with the relevant Sale
Assets and for the direct or indirect benefit of a Purchaser in respect of any
period after Japan Completion or General Completion (as the case may be). Such
periodic expense payments shall be deemed to accrue equally from day to day and
shall be apportioned as at Japan Completion or General Completion (as the case
may be). The apportionment shall be agreed between the Insolvency Officers, the
Sellers and NHI within two months of Japan Completion or General Completion (as
the case may be).

 

10.1.2            For the avoidance of doubt, the payments referred to in Clause
10.1.1 shall include payments for services contracted for or otherwise provided
in connection with the relevant General Leasehold Premises or Japan Leasehold
Premises (as the case may be) (in respect of any period after Japan Completion
or General Completion (as the case may be)).

 

22

--------------------------------------------------------------------------------


 

10.2                     Orders

 

The Purchasers shall pay for all goods or services ordered by a Seller,
Insolvency Officer or any other Group Company, relating to any of the Sale
Assets and for the benefit of the relevant Purchaser, which have not been
delivered or performed prior to Japan Completion or General Completion (as the
case may be) but are actually delivered or performed after Japan Completion or
General Completion (as the case may be) and (where terminated by the relevant
Purchaser) the cost of termination of such goods or services (as the case may
be). Payment shall be made within five Business Days of the date of delivery to
the relevant Purchaser of an invoice in respect of those goods or services or
their termination, by the relevant Seller or the supplier of such goods or
services. The Purchasers shall indemnify and keep the relevant Seller (for
itself or on behalf of such other Group Company) and relevant Insolvency
Officers and each of them fully indemnified against any Losses arising as a
result of any of the Purchasers’ failure to comply with the terms of this Clause
10.2.

 

10.3                     Pre-Completion liabilities

 

For the avoidance of doubt, except as expressly provided otherwise in this
Agreement and without prejudice to Clause 6.5:

 

10.3.1            each of the Japan Sellers shall continue to be responsible for
(and the Purchasers shall have no obligation to discharge any liability in
respect of) all debts payable by it, and all claims and liabilities (including
contingent claims and liabilities) outstanding against it, or any of its assets,
as at Japan Completion; and

 

10.3.2            each of the General Sellers shall continue to be responsible
for (and the Purchasers shall have no obligation to discharge any liability in
respect of) all debts payable by it, and all claims and liabilities (including
contingent claims and liabilities) outstanding against it, or any of its assets,
as at General Completion.

 

10.4                     Post-Completion liabilities

 

For the avoidance of doubt, the Purchasers shall pay, satisfy and discharge all
debts and liabilities in respect of the:

 

10.4.1            Japan Sale Assets and Japan Transferred Employees incurred on
and after Japan Completion; and

 

10.4.2            General Sale Assets and General Transferred Employees incurred
on and after General Completion,

 

and shall in each case indemnify the Sellers and Insolvency Officers (where
applicable) from and against all claims and liabilities in respect thereof.

 

11                                Retained Records

 

11.1                      Ownership and maintenance of Retained Records

 

11.1.1             The Purchasers agree and acknowledge that:

 

(i)                                  other than the Transferred Sale Assets
Records, all records of the Lehman Brothers International Group (including
without limitation the Retained

 

23

--------------------------------------------------------------------------------


 

Records) shall remain the property of the relevant members of the Lehman
Brothers International Group;

 

(ii)                             due to their nature and form, the Retained
Records may either be comprised within the Sale Assets or are only accessible
through use of the Sale Assets; and

 

(iii)                          after Japan Completion or General Completion (as
the case may be), the Purchasers or other members of the Purchaser Group may
come into possession of the Retained Records or the relevant Sale Assets within
which the Retained Records are contained or through which the Retained Records
must be accessed.

 

11.1.2             Subject to Clause 11.3, in respect of the Retained Records
that come into the Purchasers’ (or other members of the Purchaser Group’s)
possession either on or following Japan Completion or General Completion (as the
case may be), each of the relevant Purchasers shall:

 

(i)                                  hold the Retained Records as custodian for
and on behalf of the relevant Sellers and relevant Insolvency Officers (where
applicable);

 

(ii)                               not have title to or further right of
possession in respect of, or exercise any lien over, any of the Retained
Records;

 

(iii)                            other than in respect of the Transferred
Employees Records, not have the right to view, access, use, disseminate, copy or
otherwise deal with any of the Retained Records, whether for business or
otherwise;

 

(iv)                           so far as is practicable, not manipulate, tamper,
corrupt or otherwise alter any historical customer, financial, business or
trading information or data;

 

(v)                              not hold itself out as the owner of any of the
Retained Records;

 

(vi)                           not sell or offer for sale, any of the Retained
Records;

 

(vii)                        at its own expense, store, maintain and backup the
Retained Records;

 

(viii)                     comply with all obligations in relation to Chinese
walls, information barriers, any obligation of confidentiality, data and privacy
protection and any applicable legal or regulatory obligations and constraints
that may apply in respect of the Retained Records and keep the Retained Records
separate from the Purchasers’ records or the records of any other member of the
Purchaser Group;

 

(ix)                             comply with any directions or instructions of
the Sellers and the Insolvency Officers (where applicable) from time to time in
respect of the maintenance, access, storage, removal, deletion, transfer,
copying or other dealings in respect of the Retained Records (to the extent
necessary and without causing any Losses to any Purchaser); and

 

(x)                                procure other members of the Purchaser Group
to comply with the provisions of Clause 11.1.2 above.

 

11.1.3             In respect of the Transferred Employees Records, the
Purchasers shall:

 

(i)                                  not have title to or further right of
possession in respect of any of the Transferred Employees Records; and

 

24

--------------------------------------------------------------------------------


 

(ii)                               have the right to view, access, use and make
copies of the Transferred Employees Records.

 

11.1.4             Except as expressly provided in this Agreement, the fact that
any assets are Retained Records shall not entitle the Purchasers to any
compensation, damages or reduction in or repayment of the relevant Purchase
Price paid or payable or entitle the Purchasers to rescind this Agreement, all
rights to which are hereby expressly waived and released by the Purchasers.

 

11.1.5             Subject to compliance with any data privacy or data
protection, banking secrecy, client confidentiality, obligations of confidence,
or any other applicable laws, regulations, rules or practice, or their
respective legal or fiduciary duties, and subject (where relevant) to obtaining
the requisite client consent, the Insolvency Officers and the Sellers will make
available any Retained Records which are reasonably requested in writing by the
Purchasers for a proper purpose. The Purchasers shall indemnify and keep the
relevant Insolvency Officer(s) and/or Sellers (each for itself and on behalf of
any other Group Company) and each of them fully indemnified against any Losses
arising out of the use by the Purchasers (or any other member of the Purchaser
Group and their respective directors, officers, employees or agents) of any such
Retained Records.

 

11.2                      Access to Retained Records

 

11.2.1             Subject to the terms and conditions set forth in this Clause
11.2, the Purchasers shall, with effect from Japan Completion or General
Completion (as the case may be) and continuing for a period of 12 months
thereafter, provide or procure the provision of the following services to the
Insolvency Officers and the Japan Sellers (“Services”):

 

(i)                                  access to and use of a reasonable extent of
the office premises acquired or occupied by any of the Purchasers pursuant to
the transactions contemplated in this Agreement which the relevant Sellers were
occupying and using before Japan Completion or General Completion (as the case
may be) (the specifics of which access and use shall be agreed by NHI and each
Insolvency Officer as the case may be, as soon as reasonably practicable after
Japan Completion or General Completion (as the case may be));

 

(ii)                               access to and use (including the right to
make copies) of the Retained Records (including the Transferred Sale Assets
Records but excluding the Transferred Employees Records) that relate or belong
to any of the Sellers, the Business and/or any other business of the Lehman
Brothers International Group, in so far as they are in the Purchasers’
possession, at the time of the request for access and howsoever they are held;
and

 

(iii)                            the services of (part of) the Transferred
Employees who are in the employ of a Purchaser or another member of the
Purchaser Group at the time of the request for services, in so far as may be
reasonably required:

 

(a)                        so that the Insolvency Officers and the
debtors-in-possession of the Japan Sellers are and will be able to discharge
their duties as Insolvency Officers or debtors-in-possession of the Japan
Sellers in respect of each of the relevant Insolvent Companies and other

 

25

--------------------------------------------------------------------------------


 

entities in the Lehman Brothers International Group that may become insolvent,
and

 

(b)                       in respect of any Group Company, otherwise for the
purpose of preserving the value of the assets of each of the Group Companies  or
liquidating any Group Company (the specifics of which services shall be agreed
by NHI, the Insolvency Officers and the debtors-in-possession of the Japan
Rehabilitation Company).

 

For the purpose of this Clause 11.2, “reasonable” shall mean reasonable in light
of the Insolvency Officers’ and debtors-in-possession of the Japan Sellers
respective obligations to discharge their statutory and other duties as
Insolvency Officers and debtors-in-possession of the Japan Sellers. For
avoidance of doubt, the Transferred Employees shall, subject to Clause 8.1 and
Schedule 5, at all times remain under the control of and employees of, the
Purchasers.

 

11.3                      Each of the Insolvency Officers, debtors-in-possession
of the Japan Sellers and the Purchasers shall cooperate with one another and use
its good faith and commercially reasonable efforts to effect the efficient and
timely provision and receipt of such Service.

 

11.4                      The Insolvency Officers and debtors-in-possession of
the Japan Sellers shall, in receiving the benefit of the Services, comply with
and procure that their respective representatives comply with all security,
health and safety and other site requirements applicable to the premises in
which the Services are provided.

 

11.5                      So far as necessary, within 2 months from Japan
Completion, the parties shall use their reasonable efforts to enter into one or
more transitional services agreements in order to accurately and comprehensively
define the Services to be provided under this Agreement by the Purchasers to the
Insolvency Officers.

 

11.6                      The Purchasers shall provide or procure the provision
of, and the Insolvency Officers and debtors-in-possession of the Japan Sellers
shall accept, the Services in a manner and to such an extent as would not breach
any obligation of confidence, privacy or data protection law or any other
applicable law or regulation.

 

11.7                      Data Protection

 

From Japan Completion or General Completion (as the case may be), each Purchaser
shall use reasonable endeavours to do all things necessary to ensure that the
transfer to it of any data forming part of the relevant Sale Assets or the
relevant Transferred Sale Assets Records is in all material respects in
compliance with all applicable data protection and privacy laws and such other
regulatory obligations and constrains that may be applicable. If such compliance
requires the alteration of any registration, the giving of any notice or the
obtaining of any consent (of a data subject or otherwise) by any of the Sellers
or Insolvency Officers, then the relevant Sellers or relevant Insolvency
Officers (as the case may be) shall, at the relevant Purchaser’s request and
expense, use reasonable endeavours to procure that such steps are taken.

 

26

--------------------------------------------------------------------------------


 

12                               Warranties

 

12.1                     Sellers’ Warranties

 

Each Seller warrants to the relevant Purchasers as at the date of this Agreement
that:

 

12.1.1            it is validly existing and is a company duly incorporated
under the law of its jurisdiction of incorporation;

 

12.1.2            it has the legal right and full power and authority to enter
into and (subject to any approvals required pursuant to Clause 4.1) perform this
Agreement and any other documents to be executed by it pursuant to or in
connection with this Agreement;

 

12.1.3            the documents referred to in Clause 12.1.2 will, when
executed, constitute valid and binding obligations on it in accordance with
their respective terms; and

 

12.1.4            it (other than an Insolvent Company) has taken or will have
taken by Japan Completion or General Completion (as the case may be) (in which
the sale of its Sale Assets or transfer of its Transferred Employees is to be
completed) all corporate action required by it to authorise it to enter into and
to perform this Agreement and any other documents to be executed by it pursuant
to or in connection with this Agreement.

 

12.2                     Purchasers’ Warranties

 

NHI (for and on behalf of the Purchasers) warrants and represents to the Sellers
and the Insolvency Officers as at the date of this Agreement that:

 

12.2.1            each Purchaser is validly existing and is a company duly
incorporated under the law of its jurisdiction of incorporation and has full
power to conduct its business as conducted at the date of this Agreement;

 

12.2.2            each Purchaser has the legal right and full power and
authority to enter into and subject to any approvals required pursuant to Clause
4.1 perform this Agreement and any other documents to be executed by it pursuant
to or in connection with this Agreement;

 

12.2.3            NHI has the full power and authority to enter into (subject to
any approvals required pursuant to Clause 4.1) and perform this Agreement and
any other documents to be executed by it pursuant to or in connection with this
Agreement, for and on behalf of the Purchasers;

 

12.2.4            the documents referred to in Clause 12.2.2 will, when
executed, constitute valid and binding obligations on the relevant Purchaser, in
accordance with their respective terms; and

 

12.2.5            NHI:

 

(i)                                  has and at Japan Completion will have
sufficient internal funds available to pay the Japan Purchase Price and any
expenses incurred by it and/or the other Purchasers in connection with the
transactions contemplated by this Agreement (insofar as they relate to Japan
Completion);

 

(ii)                               has and at General Completion will have
sufficient internal funds available to pay the General Purchase Price and any
expenses incurred by it and/or

 

27

--------------------------------------------------------------------------------


 

the other Purchasers in connection with the transactions contemplated by this
Agreement;

 

(iii)                            has and at each of Japan Completion and General
Completion will have the resources and capabilities (financial or otherwise) to
perform its and/or the other Purchasers’ relevant obligations hereunder; and

 

(iv)                           no other Purchaser has incurred any obligation,
commitment, restriction or Losses of any kind which would impair or adversely
affect such resources and capabilities.

 

13                               Exclusions

 

13.1                     Exclusion of warranties

 

All representations, warranties, conditions, guarantees and stipulations,
express or implied, statutory, customary or otherwise in respect of the Sale
Assets or the Transferred Employees or any of the rights, title and interests
transferred or agreed to be transferred pursuant to this Agreement are expressly
excluded (including without limitation warranties, conditions as to title,
rights to dispose, quiet possession, freedom from encumbrances, merchantable or
satisfactory quality, fitness for purpose and description). Except as expressly
set out in this Agreement any lists contained in any Schedule, Exhibit or annex
are for guidance only and are not exhaustive or complete lists of the items in
question and shall not constitute any warranty in respect of the ownership or
interest of any Seller or Insolvency Officer in the listed items or otherwise.

 

13.2                     Condition of Sale Assets

 

The Sale Assets are sold in their condition and locations at Japan Completion or
General Completion (as the case may be) and subject to all faults, liens,
executions, distraints, encumbrances and claims of third parties, of which the
expense of discharging shall be met by the Purchasers.  The Sellers shall
provide the Purchasers with such information or assistance as is reasonably
necessary to enable the Purchasers to obtain the necessary discharges. Unless
otherwise required by law (and then only to that extent), none of the Sellers
and the Insolvency Officers shall be liable for any Losses or damage of any kind
whatever, consequential or otherwise, arising out of, or due to, or caused by
any defects or deficiencies in any of the Sale Assets.

 

13.3                     Purchasers’ acknowledgement

 

13.3.1            The Purchasers agree that the terms and conditions of this
Agreement and all documents entered into pursuant to this Agreement and the
exclusions and limitations contained in them respectively are fair and
reasonable having regard to the following:

 

(i)                                  that the sale of the Sale Assets and the
transfer of the Transferred Employees and the Transferred Sale Assets Records
include sale and transfer by the Insolvent Companies in circumstances where it
is usual that no representations and warranties can be given by or on behalf of
the Insolvent Companies, the Insolvency Officers or those Sellers that are
debtors-in-possession;

 

(ii)                               that the Purchasers have relied solely upon
their own opinions and those of their representatives and/or professional
advisors concerning the Sale

 

28

--------------------------------------------------------------------------------


 

Assets and Transferred Sale Assets Records; their quality, condition,
description, fitness and/or suitability for any purpose, the possibility that
some or all of them may have defects not apparent on inspection and examination,
and the use they intend or propose to put them to;

 

(iii)                            that the Purchasers have relied solely upon
their own opinions and those of their professional advisors concerning the
Transferred Employees;

 

(iv)                           that the Purchasers have agreed to purchase the
Sale Assets for a consideration which takes into account the risks to the
Purchasers represented by the parties’ belief that the said exclusions and
limitations are or would be recognised by the courts;

 

(v)                              that the Purchasers, their representatives and
advisers have been given an opportunity to obtain information from the Sellers
and/or Insolvency Officers (where applicable) relating to the Sale Assets and
Transferred Sale Assets Records; and

 

(vi)                           that the Purchasers, their representatives and
advisers have been given an opportunity to obtain information from the Sellers
and/or Insolvency Officers (where applicable) relating to the Transferred
Employees.

 

13.3.2            The Purchasers acknowledge that whenever and wherever in this
Agreement they have agreed to indemnify any Insolvency Officers or the
debtors-in-possession of the Japan Sellers, they shall also indemnify any firm,
partner, employee, agent, adviser or representative of such person (in their
capacity as such with respect to the Insolvency Officers’ duties to the
Insolvent Companies) to the same extent and in the same regard.

 

13.4                     No rescission

 

The Purchasers acknowledge that if the Sellers do not have title or unencumbered
title to any or all of the Sale Assets, if any Lease cannot be transferred to
the Relevant Purchasers for any reason whatsoever or if the Purchasers cannot
exercise any right conferred or purported to be conferred on them by this
Agreement, this shall not be a ground or grounds for rescinding, avoiding or
varying any or all of the provisions of this Agreement, or for any reduction or
repayment of any part of the Purchase Price paid or payable.

 

14                               Confidentiality

 

14.1                     Announcements

 

No announcement or circular in connection with the existence or the subject
matter of this Agreement shall at any time be made or issued by or on behalf of
any party without the prior written approval of all the Sellers, the Insolvency
Officers and NHI. This shall not affect any announcement or circular required by
current insolvency practice, law or any regulatory body or the rules of any
recognised stock exchange, or as required to enable the Insolvency Officers or
the debtors-in-possession of the Japan Rehabilitation Company to properly carry
out the duties of their office, but the party with an obligation to make an
announcement or issue a circular shall consult with the other parties (NHI (for
and on behalf of the Purchasers (where applicable)) insofar as is reasonably
practical before complying with any such obligation.

 

29

--------------------------------------------------------------------------------


 

14.2                     Confidentiality

 

14.2.1            The parties acknowledge that any confidentiality agreement or
undertaking between them in respect of the transactions contemplated by this
Agreement, including the Non-Disclosure Agreement, shall cease to have any force
or effect from the date of this Agreement.

 

14.2.2            Subject to Clauses 14.1 and 14.2.3:

 

(i)                                  each of the parties shall treat as strictly
confidential and not disclose or use any information received or obtained as a
result of entering into this Agreement (or any agreement entered into pursuant
to this Agreement) which relates to:

 

(a)                        the existence and the provisions of this Agreement
and of any agreement entered into pursuant to this Agreement;

 

(b)                       the negotiations relating to this Agreement (and any
such other agreements); or

 

(c)                        any contract entered into pursuant to Clause 8.1 and
Schedule 5;

 

(ii)                               the Sellers and Insolvency Officers shall
treat as strictly confidential and not disclose or use any information relating
to the relevant Sale Assets and the relevant Transferred Employees following
Japan Completion or General Completion (as the case may be) and any other
information relating to the business, financial or other affairs (including
future plans and targets) of the Purchaser;

 

(iii)                            the Purchasers shall treat as strictly
confidential and not disclose or use any information relating to the business,
financial or other affairs (including future plans and targets) of the Sellers
or Insolvency Officers.

 

14.2.3            Clause 14.2.2 shall not prohibit disclosure or use of any
information if and to the extent:

 

(i)                                  the disclosure or use is required by
current insolvency practice or to enable the Insolvency Officers or the
debtors-in-possession of the Japan Rehabilitation Company to properly carry out
the duties of their office;

 

(ii)                               the disclosure or use is made by the
Insolvency Officers or the debtors-in-possession of the Japan Rehabilitation
Company to any subsequent supervisor, liquidator or other officeholder of an
Insolvent Company;

 

(iii)                            the disclosure or use is required by law, any
regulatory body or any recognised stock exchange;

 

(iv)                           the disclosure or use is required to vest the
full benefit of this Agreement in any of the parties or is required in order for
the parties to perform their obligations pursuant to this Agreement;

 

(v)                              the disclosure or use is required for the
purpose of any judicial proceedings arising out of this Agreement or any other
agreement entered into under or pursuant to this Agreement or the disclosure is
made to a taxation authority in connection with the taxation affairs of the
disclosing party;

 

30

--------------------------------------------------------------------------------


 

(vi)                         the disclosure is made to professional advisers of
any of the parties on terms that such professional advisers undertake to comply
with the provisions of Clause 14.2.2 in respect of such information as if they
were a party to this Agreement;

 

(vii)                      the information is or becomes publicly available
(other than by breach of any confidentiality agreement or of this Agreement);

 

(viii)                   the Sellers, Insolvency Officers and NHI have given
prior written approval to the disclosure or use; or

 

(ix)                           the information is independently developed after
Japan Completion or General Completion (as the case may be).

 

15                               Liability of Insolvency Officers

 

15.1                     The HK Insolvency Officers have entered into and signed
this Agreement as agents for and on behalf of the HK Insolvent Companies in
their capacity as provisional liquidators. In their capacity as provisional
liquidators, none of the HK Insolvency Officers, their firm, partners,
employees, agents, advisers and representatives shall incur any personal
liability whatever in respect of any of the obligations undertaken by any of the
HK Insolvent Companies; or in respect of any failure on the part of any of the
HK Insolvent Companies to observe, perform or comply with any such obligations;
or under or in relation to any associated arrangements or negotiations; or under
any document or assurance made pursuant to this Agreement. In their capacity as
provisional liquidators, the HK Insolvency Officers are party to this Agreement
in their personal capacity only for the purpose of receiving the benefit of all
limitations, exclusions, undertakings, covenants and indemnities in their favour
contained in this Agreement.

 

15.2                     The Singapore Insolvency Officers have entered into and
signed this Agreement as agents for and on behalf of the Singapore Insolvent
Company in their capacity as provisional liquidators. In their capacity as
provisional liquidators, none of the Singapore Insolvency Officers, their firm,
partners, employees, agents, advisers and representatives shall incur any
personal liability whatever in respect of any of the obligations undertaken by
any of the Singapore Insolvent Company; or in respect of any failure on the part
of any of the Singapore Insolvent Company to observe, perform or comply with any
such obligations; or under or in relation to any associated arrangements or
negotiations; or under any document or assurance made pursuant to this
Agreement. In their capacity as provisional liquidators, the Singapore
Insolvency Officers are party to this Agreement in their personal capacity only
for the purpose of receiving the benefit of all limitations, exclusions,
undertakings, covenants and indemnities in their favour contained in this
Agreement.

 

15.3                     The Australia Insolvency Officers have entered into and
signed this Agreement as agents for and on behalf of the Australia Insolvent
Companies in their capacity as administrators. In their capacity as
administrators, none of the Australia Insolvency Officers, their firm, partners,
employees, agents, advisers and representatives shall incur any personal
liability whatever in respect of any of the obligations undertaken by any of the
Australia Insolvent Companies; or in respect of any failure on the part of any
of the Australia Insolvent Companies to observe, perform or comply with any such
obligations; or under or in relation

 

31

--------------------------------------------------------------------------------


 

to any associated arrangements or negotiations; or under any document or
assurance made pursuant to this Agreement. In their capacity as administrators,
the Australia Insolvency Officers are party to this Agreement in their personal
capacity only for the purpose of receiving the benefit of all limitations,
exclusions, undertakings, covenants and indemnities in their favour contained in
this Agreement.

 

16                               Other Provisions

 

16.1                     Further Assurances

 

Subject to the terms of this Agreement and, in relation to any Insolvent Company
or Seller that has become insolvent, any court approval that may be required or
considered desirable, and following Japan Completion or General Completion (as
the case may be): (i) the Sellers shall (at the Purchasers’ expense) execute and
deliver (or procure the execution and delivery of) such documents, and do such
things, as may reasonably be required by NHI to vest in the Purchasers the whole
of the title to the Sale Assets; and (ii) each party shall from time to time
execute and deliver (or procure the execution and delivery of) such documents,
and do such things, as any other party may reasonably require to give that party
the full benefit of this Agreement.

 

16.2                     Whole Agreement

 

16.2.1                        This Agreement contains the whole agreement
between the parties relating to the subject matter of this Agreement at the date
hereof to the exclusion of any terms implied by law which may be excluded by
contract and supersedes any previous written or oral agreement between the
parties in relation to the matters dealt with in this Agreement.

 

16.2.2                        The Purchasers acknowledge that they have not been
induced to enter into this Agreement by any representation, warranty or
undertaking not expressly incorporated into it.

 

16.2.3                        So far as is permitted by law and except in the
case of fraud, each of the parties agrees and acknowledges that its only right
and remedy in relation to any representation, warranty or undertaking made or
given in connection with this Agreement shall be for breach of the terms of this
Agreement to the exclusion of all other rights and remedies (including those in
tort or arising under statute).

 

16.2.4                        In Clauses 16.2.1 to 16.2.3, “this Agreement”
includes the Non-Disclosure Agreement and all documents entered into pursuant to
this Agreement.

 

16.3                     Reasonableness

 

Each of the parties confirms that it has received independent legal advice
relating to all the matters provided for in this Agreement, including the terms
of Clause 16.2, and agrees that the provisions of this Agreement and all
documents entered into pursuant to this Agreement are fair and reasonable.

 

16.4                     No Assignment

 

16.4.1                        Except as otherwise expressly provided in this
Agreement and this Clause 16.4, no party may without the prior written consent
of the Insolvency Officers, the Sellers

 

32

--------------------------------------------------------------------------------


 

and NHI, assign, grant any security interest over, hold on trust or otherwise
transfer the benefit of the whole or any part of this Agreement.

 

16.4.2                        Except as otherwise expressly provided in this
Agreement, a party may, without the consent of any other party, assign to a
subsidiary the benefit of the whole or any part of this Agreement provided
however that such assignment shall not be absolute but shall be expressed to
have effect only for so long as the assignee remains a subsidiary of the party
concerned.

 

16.4.3                        The Insolvency Officers may in their absolute
discretion assign the benefit of Clause 11 to any person, other than the
Purchasers, who acquires any asset, right or interest in the Lehman Brothers
International Group.

 

16.5                     UK: Third Party Rights

 

16.5.1                        A person who is not a party to this Agreement has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of, or enjoy any benefit under this Agreement, except to the extent set out
in this Clause 16.5.

 

16.5.2                        Each of Linklaters, NM Rothschild & Sons Limited
and KPMG Hong Kong may separately enforce and rely on the provisions of Clauses
16.8.2 and 16.8.3 to the same extent as if it were a party to this Agreement.

 

16.5.3                        Any Insolvency Officers appointed in respect of
any Group Company after the date of this Agreement may enforce and rely on the
provisions of this Agreement to the same extent as if they were a party to this
Agreement.

 

16.6                     Variation

 

No variation of this Agreement shall be effective unless in writing and signed
by Insolvency Officers, the Sellers and NHI.

 

16.7                     Time of the Essence

 

Time shall be of the essence of this Agreement both as regards any dates and
periods mentioned and as regards any dates and periods which may be substituted
for them in accordance with this Agreement or by agreement in writing between
the parties.

 

16.8                     Costs

 

16.8.1                        Subject to Clause 16.8.2, each party shall bear
its own costs in connection with the preparation, negotiation, entry and
performance of this Agreement.

 

16.8.2                        On Japan Completion, General Completion or
termination of this Agreement, whichever is earliest, the Purchasers shall (as
referred to in paragraph 1.2.2 of Part A of Schedule 4), pay the Advisor Fees in
respect of the transaction expenses of the HK Insolvency Officers’ and their
professional advisers, in connection with the preparation, negotiation, entry
and performance of this Agreement.

 

16.8.3                        The Advisor Fees shall be paid by telegraphic
transfer on or by the date due for payment, in the amounts and in favour of the
relevant recipients set out below and to the bank accounts of the relevant
recipients (as notified in writing by the relevant recipients to NHI) in
immediately available funds for same day value:

 

33

--------------------------------------------------------------------------------


 

(i)

 

Recipient:

 

NM Rothschild & Sons Limited

 

 

 

 

 

(ii)

 

Amount:

 

US$[***]

 

 

 

 

 

(iii)

 

Recipient:

 

Linklaters

 

 

 

 

 

(iv)

 

Amount:

 

US$[***]

 

 

 

 

 

(i)

 

Recipient:

 

KPMG Hong Kong

 

 

 

 

 

(ii)

 

Amount:

 

US$[***]

 

16.9                     Notarial Fees, Registration, Stamp and Transfer Taxes
and Duties

 

The Purchasers shall bear the cost of all notarial fees and all registration,
stamp and transfer taxes (including consumption tax, value added tax and goods
and services tax) and duties or their equivalents in all jurisdictions where
such fees, taxes and duties are payable as a result of the transactions
contemplated by this Agreement. The Purchasers shall be responsible for
arranging the payment of all such fees, taxes (including consumption tax, value
added tax and goods and services tax) and duties, including fulfilling any
administrative or reporting obligation imposed by the jurisdiction in question
in connection with the payment of such taxes and duties. The Purchasers shall
indemnify the other parties and any other member of each of their respective
groups against any Losses suffered by such party or member of such party’s group
as a result of the Purchasers failing to comply with their obligations under
this Clause 16.9.

 

16.10              Interest

 

If any party defaults in the payment when due of any sum payable under this
Agreement (howsoever determined) the liability of that party shall be increased
to include interest on such sum from the date when such payment is due until the
date of actual payment (as well after as before judgment) at a rate per annum of
2 per cent. above the base lending rate from time to time of HSBC plc. Such
interest shall accrue from day to day.

 

16.11               Notices

 

16.11.1                  Any notice or other communication in connection with
this Agreement (each, a “Notice”) shall be:

 

(i)                      in writing in English;

 

(ii)                   delivered by hand, fax, registered post or by courier
using an internationally recognised courier company.

 

16.11.2                  A Notice to a Seller shall be sent to the Seller at the
address set out against its  respective name in Schedule 1 and shall be
addressed to its Directors.

 

16.11.3                  A Notice to the Japan Sellers shall be sent to such
party at the following address, or such other person or address as the Japan
Sellers may notify to the Insolvency Officers, the other Sellers and NHI from
time to time:

 

34

--------------------------------------------------------------------------------


 

Oh-ebashi LPC & Partners
2F Kishimoto Building 2-2-1, Marunouchi, Chiyoda-ku

Tokyo, 100-005

Japan

 

Fax:

 

+813 5224 5565

 

 

 

Attention:

 

Nobutaka Tanaka

 

16.11.4                  A Notice to the HK Insolvency Officers shall be sent to
such party at the following address, or such other person or address as the HK
Insolvency Officers may notify to the Singapore Insolvency Officers, Australia
Insolvency Officers, the Sellers and NHI from time to time:

 

KPMG
8th Floor,  Princes Building
16-20 Chater Road,

Central, Hong Kong

 

Fax:

 

+852 2869 7357

 

 

 

Attention:

 

Patrick Cowley

 

16.11.5                  A Notice to the Singapore Insolvency Officers shall be
sent to such party at the following address, or such other person or address as
the Singapore Insolvency Officers may notify to the HK Insolvency Officers,
Australia Insolvency Officers, the Sellers and NHI from time to time:

 

KPMG
16 Raffles Quay, #22-00
Singapore

 

Fax:

 

+65 6225 0984

 

 

 

Attention:

 

Peter Chay Fook Yuen

 

16.11.6                  A Notice to the Australia Insolvency Officers shall be
sent to such party at the following address, or such other person or address as
the Australia Insolvency Officers may notify to the HK Insolvency Officers,
Singapore Insolvency Officers, the Sellers and NHI from time to time:

 

PPB

Level 46

MLC, 19 Martin Place

Sydney NSW 2000

Australia

 

Fax:

 

+ 61 2 81163111

 

 

 

Attention:

 

Neil Geoffrey Singleton and Tony Sims

 

16.11.7                  A Notice to a Purchaser shall be sent to NHI at the
following address, or such other person or address as NHI may notify to the
Insolvency Officers and the Sellers from time to time:

 

Nomura International plc
Nomura House

 

35

--------------------------------------------------------------------------------


 

1 St Martin’s-le-Grand
London EC1A 4NP

Tel: (44 20) 7521 2000
Fax: (44 20) 7521 2121

 

Attention: General Counsel and Company Secretary

 

16.11.8                  A Notice shall be effective upon receipt and shall be
deemed to have been received:

 

(i)                      at the time of delivery, if delivered by hand,
registered post or courier;

 

(ii)                   at the time of transmission in legible form, if delivered
by fax.

 

16.12              Invalidity

 

16.12.1                 If any provision in this Agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, the provision shall
apply with whatever deletion or modification is necessary so that the provision
is legal, valid and enforceable and gives effect to the commercial intention of
the parties.

 

16.12.2                 To the extent it is not possible to delete or modify the
provision, in whole or in part, under Clause 16.12.1, then such provision or
part of it shall, to the extent that it is illegal, invalid or unenforceable, be
deemed not to form part of this Agreement and the legality, validity and
enforceability of the remainder of this Agreement shall, subject to any deletion
or modification made under Clause 16.12.1, not be affected.

 

16.13              Counterparts

 

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by executing any such counterpart.

 

16.14              Governing Law and Submission to Jurisdiction

 

16.14.1                 This Agreement and any non-contractual obligations
arising out of or in connection with it shall be governed by and construed in
accordance with English law.

 

16.14.2                 Each of the parties irrevocably agrees that the courts
of England are to have non-exclusive jurisdiction to settle any dispute which
may arise out of or in connection with this Agreement and the documents to be
entered into pursuant to it and that accordingly any proceedings arising out of
or in connection with this Agreement and the documents to be entered into
pursuant to it shall be brought in such courts. Each of the parties irrevocably
submits to the jurisdiction of such courts and waives any objection to
proceedings in any such court on the ground of venue or on the ground that
proceedings have been brought in an inconvenient forum.

 

16.15              Appointment of Process Agent

 

16.15.1                 The HK Insolvency Officers hereby irrevocably appoint
Hackwood Secretaries Limited of One Silk Street, London EC2Y 8HQ as their agent
to accept service of process in England in any legal action or proceedings
arising out of this

 

36

--------------------------------------------------------------------------------


 

Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by the HK Insolvency Officers.

 

16.15.2                 The HK Insolvency Officers agree to inform the other
parties in writing of any change of address of such process agent within 28 days
of such change.

 

16.15.3                 If such process agent ceases to be able to act as such
or to have an address in England, the HK Insolvency Officers irrevocably agree
to appoint a new process agent in England acceptable to the other parties and to
deliver to the other parties within 14 days a copy of a written acceptance of
appointment by the process agent.

 

16.15.4                 The Australia Insolvency Officers hereby irrevocably
appoint Louise Verrill of Brown Rudnick, 8 Clifford Street, London W1S 2LQ,
United Kingdom as their agent to accept service of process in England in any
legal action or proceedings arising out of this Agreement, service upon whom
shall be deemed completed whether or not forwarded to or received by the
Australia Insolvency Officers.

 

16.15.5                 The Australia Insolvency Officers agree to inform the
other parties in writing of any change of address of such process agent within
28 days of such change.

 

16.15.6                 If such process agent ceases to be able to act as such
or to have an address in England, the Australia Insolvency Officers irrevocably
agree to appoint a new process agent in England acceptable to the other parties
and to deliver to the other parties within 14 days a copy of a written
acceptance of appointment by the process agent.

 

16.15.7                 The Singapore Insolvency Officers hereby irrevocably
appoint Hackwood Secretaries Limited of One Silk Street, London EC2Y 8HQ as
their agent to accept service of process in England in any legal action or
proceedings arising out of this Agreement, service upon whom shall be deemed
completed whether or not forwarded to or received by the Singapore Insolvency
Officers.

 

16.15.8                 The Singapore Insolvency Officers agree to inform the
other parties in writing of any change of address of such process agent within
28 days of such change.

 

16.15.9                 If such process agent ceases to be able to act as such
or to have an address in England, the Singapore Insolvency Officers irrevocably
agree to appoint a new process agent in England acceptable to the other parties
and to deliver to the other parties within 14 days a copy of a written
acceptance of appointment by the process agent.

 

16.15.10          NHI hereby for and on behalf of the Purchasers irrevocably
appoints Nomura International plc of Nomura House, 1 St Martin’s-le-Grand,
London EC1A 4NP as agent to accept service of process for and on behalf of the
Purchasers in England  in any legal action or proceedings arising out of this
Agreement, service upon whom shall be deemed completed whether or not forwarded
to or received by NHI (for and on behalf of the Purchasers).

 

16.15.11           NHI (for and on behalf of the Purchasers) agrees to inform
the other parties in writing of any change of address of such process agent
within 28 days of such change.

 

16.15.12          If such process agent ceases to be able to act as such or to
have an address in England, NHI irrevocably agrees for and on behalf of the
Purchasers to appoint a new process agent in England for and on behalf of the
Purchasers acceptable to

 

37

--------------------------------------------------------------------------------


 

the other parties and to deliver to the other parties within 14 days a copy of a
written acceptance of appointment by the process agent.

 

16.15.13          Nothing in this Agreement shall affect the right to serve
process in any other manner permitted by law.

 

In witness whereof this Agreement has been duly executed.

 

38

--------------------------------------------------------------------------------


 

SIGNED by EDWARD MIDDLETON

 

/s/ Edward Middleton

as joint and several provisional
liquidators, without personal liability, for
and on behalf of Lehman Brothers Asia
Limited (Provisional Liquidators Appointed):

 

 

 

 

 

 

 

 

SIGNED BY EDWARD MIDDLETON

 

/s/ Edward Middleton

as joint and several provisional
liquidators of Lehman Brothers Asia
Limited (Provisional Liquidators
Appointed), without personal liability:

 

 

 

 

 

 

 

 

SIGNED by PATRICK COWLEY

 

/s/ Patrick Cowley

as joint and several provisional
liquidators, without personal liability, for
and on behalf of Lehman Brothers Asia
Holdings Limited (Provisional
Liquidators Appointed):

 

 

 

 

 

 

 

 

SIGNED BY PATRICK COWLEY

 

/s/ Patrick Cowley

as joint and several provisional
liquidators of Lehman Brothers Asia
Holdings Limited (Provisional
Liquidators Appointed), without personal
liability:

 

 

 

 

 

 

 

 

SIGNED by PAUL BROUGH

 

/s/ Paul Brough

as joint and several provisional
liquidators, without personal liability, for
and on behalf of Lehman Brothers
Securities Asia Limited (Provisional
Liquidators Appointed):

 

 

 

 

 

 

 

 

SIGNED BY PAUL BROUGH

 

/s/ Paul Brough

as joint and several provisional
liquidators of Lehman Brothers
Securities Asia Limited (Provisional
Liquidators Appointed), without personal
liability:

 

 

 

39

--------------------------------------------------------------------------------


 

SIGNED by JASJIT BHATTAL

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Japan
Inc.:

 

 

 

 

 

 

 

 

SIGNED by JASJIT BHATTAL

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Finance
(Japan) Inc.:

 

 

 

 

 

 

 

 

SIGNED by JASJIT BHATTAL

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Real
Estate Limited:

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Securities
Private Limited:

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Fixed
Income Securities Private Limited:

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Advisers
Private Limited:

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Capital
Private Limited:

 

 

 

40

--------------------------------------------------------------------------------


 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers
(Thailand) Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Neil Geoffrey Singleton

 

as joint and several administrators,
without personal liability, for and on
behalf of Lehman Brothers Australia
Holdings Pty Ltd. (Administrators Appointed):

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY

 

/s/ Stephen James Parbery

 

as joint and several administrators of
Lehman Brothers Australia Holdings Pty
Ltd. (Administrators Appointed), without
personal liability:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Neil Geoffrey Singleton

 

as joint and several administrators,
without personal liability, for and on
behalf of Lehman Brothers Australia
Ltd. (Administrators Appointed):

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY

 

/s/ Stephen James Parbery

 

as joint and several administrators of
Lehman Brothers Australia Ltd.
(Administrators Appointed), without
personal liability:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers
Investment Consulting (Shanghai) Co.
Ltd:

 

 

 

41

--------------------------------------------------------------------------------


 

 

SIGNED by EDWARD MIDDLETON

 

/s/ Edward Middleton

on behalf of Lehman Brothers Asia

 

 

Limited Shanghai Rep Office:

 

/s/ Jasjit Bhattal

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Securities
Taiwan Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Taiwan
Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers
Commodities Pte Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers
Singapore Pte Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers
Investments Pte Limited:

 

 

 

42

--------------------------------------------------------------------------------


 

 

SIGNED by BOB YAP CHENG CHEE,

 

/s/ Bob Yap Cheng Chee

PETER CHAY FOOK YUEN & TAY

 

 

PUAY CHENG

 

/s/ Peter Chay Fook Yuen

as joint and several provisional

 

 

 

liquidators, without personal liability, for

 

/s/ Tay Puay Cheng

 

and on behalf of Lehman Brothers
Finance Asia Pte Ltd (Provisional
Liquidators Appointed):

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY
as joint and several provisional
liquidators of Lehman Brothers Finance
Asia Pte Ltd (Provisional Liquidators
Appointed), without personal liability:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Jasjit Bhattal

on behalf of Lehman Brothers Services
India Private Limited:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Takumi Shibata

 

on behalf of Nomura Holdings Inc.:

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

/s/ Takumi Shibata

 

on behalf of Nomura Securities Co. Ltd.:

 

 

 

43

--------------------------------------------------------------------------------


 

Schedule 1 - Details of the Sellers

 

1.               Lehman Brothers Asia Limited (Provisional Liquidators
Appointed), a company incorporated in Hong Kong whose registered office is at
Unit 1907-9, 1913-5 of 19/F, 2201, 2210-7 of 22/F, 25-26/F, 2706-2714 of 27/F,
Two International Finance Center, 8 Finance Street, Central, Hong Kong;

 

2.               Lehman Brothers Asia Holdings Limited (Provisional Liquidators
Appointed), a company incorporated in Hong Kong whose registered office is at
Unit 1907-9, 1913-5 of 19/F, 2201, 2210-7 of 22/F, 25-26/F, 2706-2714 of 27/F,
Two International Finance Center, 8 Finance Street, Central, Hong Kong;

 

3.               Lehman Brothers Securities Asia Limited (Provisional
Liquidators Appointed), a company incorporated in Hong Kong whose registered
office is at Unit 1907-9, 1913-5 of 19/F, 2201, 2210-7 of 22/F, 25-26/F,
2706-2714 of 27/F, Two International Finance Center, 8 Finance Street, Central,
Hong Kong;

 

4.               Lehman Brothers Japan Inc., a company incorporated in Japan
whose registered office is at 6-10-1 Roppongi Minato-ku, Tokyo Japan, (as
debtors-in-possession of Lehman Brothers Japan Inc. under the Civil
Rehabilitation Procedure, and having filed voluntary petitions for relief under
Article 21 of Civil Rehabilitation Law on September 16 2008 in Tokyo District
Court);

 

5.               Lehman Brothers Finance (Japan) Inc., a company incorporated in
Delaware, United States of America whose Tokyo Branch is at Roppongi Hills 31F,
6-10-1 Roppongi Minato-ku, Tokyo Japan;

 

6.               Lehman Brothers Real Estate Limited, a company incorporated in
Japan whose registered office is at Roppongi Hills Mori Tower, 6-10-1 Roppongi
Minato-ku, Tokyo, Japan;

 

7.               Lehman Brothers Securities Private Limited, a company
incorporated in India whose registered office is at 11th Floor, Shiv Sagar
Estate, Dr. Annie Besant Road, Worli, Mumbai 400018, India;

 

8.               Lehman Brothers Fixed Income Securities Private Limited, a
company incorporated in India whose registered office is at 11th floor, Ceejay
House, Shiv Sagar Estate, Dr Annie Besant Road, Worli, Mumbai 400 018;

 

9.               Lehman Brothers Advisers Private Limited, a company
incorporated in India whose registered office is at 11th floor, Ceejay House,
Shiv Sagar Estate, Dr Annie Besant Road, Worli, Mumbai 400 018;

 

10.         Lehman Brothers Capital Private Limited, a company incorporated in
India whose registered office is at 11th floor, Ceejay House, Shiv Sagar Estate,
Dr Annie Besant Road, Worli, Mumbai 400 018;

 

11.         Lehman Brothers (Thailand) Limited, a company incorporated in
Thailand whose registered office is at 990 Abdulrahim Place Unit 2601, 26th
Floor, Rama IV Road, Kwaeng Silom, Khet Bangrak, Bangkok 10500, Thailand;

 

12.         Lehman Brothers Australia Holdings Pty Ltd. (Administrators
Appointed), a company incorporated in Victoria, Australia whose registered
office is at Level 29, 530 Collins Street, Melbourne, VIC 3000, Australia;

 

44

--------------------------------------------------------------------------------


 

13.         Lehman Brothers Australia Ltd (Administrators Appointed), a company
incorporated in New South Wales, Australia whose registered office is at Level
25, Governor Phillip Tower, 1 Farrer Place, SYDNEY, NSW 2000, Australia;

 

14.         Lehman Brothers Investment Consulting (Shanghai) Co. Ltd, a company
incorporated in the People’s Republic of China whose registered office is at
Unit 3551, 35/F Citic Square, 1168 Nanjing Road West, Shanghai, China;

 

15.         Lehman Brothers Asia Limited Shanghai Rep Office, a representative
office of Lehman Brothers Asia Limited, a company incorporated in Hong Kong
whose registered office is at Unit 1907-9, 1913-5 of 19/F, 2201, 2210-7 of 22/F,
25-26/F, 2706-2714 of 27/F, Two International Finance Center, 8 Finance Street,
Central, Hong Kong;

 

16.         Lehman Brothers Securities Taiwan Limited, a company incorporated in
Taiwan whose registered office is at 12th Floor, No. 7, Sungren Road, Shin-Yi
District, Taipei, Taiwan;

 

17.         Lehman Brothers Taiwan Limited, a company incorporated in Taiwan
whose registered office is at 12th Floor, No. 7, Sungren Road, Shin-Yi District,
Taipei, Taiwan;

 

18.         Lehman Brothers Commodities Pte Limited, a company incorporated in
Singapore whose registered office is at 5 Temasek Boulevard, #11-01 Suntec Tower
Five, Singapore 038985;

 

19.         Lehman Brothers Singapore Pte Limited, a company incorporated in
Singapore whose registered office is at 5 Temasek Boulevard, #11-01 Suntec Tower
Five, Singapore 038985;

 

20.         Lehman Brothers Investments Pte Limited, a company incorporated in
Singapore whose registered office is at 5 Temasek Boulevard, #11-01 Suntec Tower
Five, Singapore 038985;

 

21.         Lehman Brothers Finance Asia Pte Ltd (Provisional Liquidators
Appointed), a company incorporated in Singapore whose registered office is at 5
Temasek Boulevard, #11-01 Suntec Tower Five, Singapore 038985; and

 

22.         Lehman Brothers Services India Private Limited, a company
incorporated in India whose registered office is at 10th Floor, Winchester,
Hiranandani Business Park, Powai-Mumbai - 400 076, India.

 

45

--------------------------------------------------------------------------------


 

Schedule 2 - Details of the Purchasers

 

1.                                   Nomura Holdings Inc., a company
incorporated in Japan, and whose registered office is at 1-9-1 Nihonbashi,
Chuo-ku, Tokyo 103-8645, Japan.

 

2.                                   Nomura Securities Co. Ltd., a company
incorporated in Japan, and whose registered office is at 1-9-1 Nihonbashi,
Chuo-ku, Tokyo 103-8011, Japan.

 

3.                                   Such other subsidiaries or affiliated
entities of NHI as may be nominated by NHI at least one Business Day before the
relevant Completion.

 

46

--------------------------------------------------------------------------------


 

Schedule 3 – Price Allocation

 

PART A

 

1.                                   Japan Sale Assets Price

 

US$87,400,000

 

2.                                   General Sale Assets Price

 

US$76,300,000

 

PART B

 

1.                                   Japan Transfer Payment Amount

 

US$21,900,000

 

2.                                   General Transfer Amount

 

US$25,800,000

 

47

--------------------------------------------------------------------------------


 

Schedule 4 - Completion Deliverables

 

PART A- GENERAL

1                                      Completion

 

1.1                            The Sellers’ Obligations

 

1.1.1                   On both Japan Completion and General Completion, the
Sellers shall deliver or make available to NHI (for and on behalf of the
Purchasers):

 

(i)                                copies of the requisite corporate approvals
of the Sellers in respect of the authorisation and execution of this Agreement;
and

 

(ii)                             duly executed conveyances, transfers or
assignments of the relevant General Leasehold Premises or Japan Leasehold
Premises (as the case may be), together with the relevant documents of title and
the relevant Third Party Consents, except that this paragraph shall not apply in
relation to any Consent Premises where the necessary Third Party Consent has not
been obtained by Japan Completion or General Completion (as the case may be), in
which case such properties shall be transferred in accordance with Schedule 6.

 

1.1.2                   On Japan Completion and General Completion, the Sellers
shall:

 

(i)                                let the relevant Purchasers take possession
of all those relevant Sale Assets to which title is capable of transfer by
delivery, at their then current locations, at which time title shall pass to the
relevant Purchaser; and

 

(ii)                             make all applicable Transferred Sale Assets
Records available to NHI (for and on behalf of the Purchasers).

 

1.2                            The Purchasers’ Obligations

 

On Japan Completion and General Completion, NHI shall:

 

1.2.1                   make all payments due under Clauses 3 and 16.8.2; and

 

1.2.2                   make such arrangements as it sees fit for collecting any
relevant Sale Assets, title to which passes by delivery.

 

1.3                            General Transfer Obligations

 

On Japan Completion and General Completion, the Sellers and the Purchasers shall
execute and/or deliver all relevant transfer documents and take such steps as
are required to transfer the relevant Sale Assets (other than the Leasehold
Premises in respect of which the terms of Schedule 6 shall apply) and
Transferred Employees.

 

48

--------------------------------------------------------------------------------


 

PART B – JAPAN COMPLETION

 

In addition to the obligations to be satisfied under Part A, on Japan
Completion:

 

1.1                            the Japan Rehabilitation Company shall provide
copies of all approvals or consents from the Tokyo District Courts under the
Civil Rehabilitation Procedure (or confirm that none is required);

 

1.2                            NHI shall provide copies of all approvals
(including the approval of the Japan Fair Trade Commission), consents or
clearances required under the Anti Monopoly Law of Japan (or confirm that, save
as to any which has been provided, none is required); and

 

1.3                            NHI shall provide reasonably satisfactory
evidence of the Purchasers paying or procuring the payment of the Advisor Fees
(to the extent this has not already been done).

 

49

--------------------------------------------------------------------------------


 

PART C – GENERAL COMPLETION

 

In addition to the obligations to be satisfied under Part A, on General
Completion:

 

1.1                            NHI and/or the Sellers shall provide evidence of
the acceptance by 70 per cent. or more in number of the Nominated Employees of
the conditional binding offers of employment made by any of the Purchasers (or
any of their affiliates) in accordance with Clause 8.1 and Schedule 5 (subject
to NHI’s waiving this requirement in which case NHI shall provide evidence of
such waiver);

 

1.2                            the Sellers’ Representative shall provide a
certified true copy of the resolutions of the shareholders of each
Singapore-incorporated Seller not subject to any provisional liquidation,
liquidation or administration proceeding approving the disposition of the Sale
Assets to be sold by such Singapore-incorporated Seller pursuant to section 160
of the Companies Act of Singapore, where such Singapore-incorporated Seller is
disposing of any of its Sale Assets; and

 

1.3                            NHI shall provide evidence of the Purchasers
paying or procuring the payment of the Advisor Fees (to the extent this has not
already been done).

 

1.4                            The HK Insolvency Officers’ Obligations

On General Completion, the HK Insolvency Officers shall deliver or make
available to the other parties (including NHI (for and on behalf of the
Purchasers)):

 

1.4.1                   sealed copies of the court orders appointing the HK
Insolvency Officers;

 

1.4.2                   sealed copies of the court orders approving the
transactions contemplated by this Agreement; and

 

1.4.3                   copies of all approvals or consents required from the
Hong Kong court (or confirm that none are required);

 

1.5                            The Singapore Insolvency Officers’ Obligations

 

On General Completion, the Singapore Insolvency Officers shall deliver or make
available to the other parties (including NHI (for and on behalf of the
Purchasers)) the written resolution of the board of directors of the Singapore
Insolvency Company dated 23 September 2008 appointing the Singapore Insolvency
Officers to act as its provisional liquidators.

 

1.6                            The Australia Insolvency Officers’ Obligations

 

On General Completion, the Australia Insolvency Officers shall deliver or make
available to the other parties (including NHI (for and on behalf of the
Purchasers)) the:

 

1.6.1                   resolutions of the boards of directors of the Australian
Insolvent Companies each dated 26 September 2008;

 

1.6.2                   instruments of appointment appointing the Australian
Insolvency Officers to act as joint and several administrators of the Australian
Insolvent Companies; and

 

1.6.3                   in respect of Lehman Brothers Australia Ltd., a full
release and discharge of the charges in favour of Australia and New Zealand
Banking Group Limited and Citigroup Securities Clearing Australia Limited.

 

50

--------------------------------------------------------------------------------


 

Schedule 5 – Transferred Employees

 

Part A

 

1                                      Definitions

 

For the purposes of this Schedule 5:

 

“2008 Bonus” has the meaning given to it in paragraph 4.1.3 below;

 

“2009 Bonus” has the meaning given to it in paragraph 4.2 below;

 

“Additional Retention Fund” means an amount equal to [***] of the Bonus Pool
plus any amount of the Bonus Pool not allocated and paid under paragraph 4.1.3
below;

 

“Asia Executive Committee” means [***], provided that no new member shall be
appointed without the prior written consent of NHI;

 

“Bonus Pool” has the meaning given to it in paragraph 4.1.3 below;

 

“Continuing Transferred Employees” means those of the Relevant Transferred
Employees who continue to be employed by a member of the Purchaser Group and who
have not served a notice of termination of employment on the relevant payment or
calculation date;

 

“Employee Benefits” means benefits and entitlements of employment (recognizing
continuity of service and length of service), including without limitation
salary, benefits, allowances, overtime, commission, incentives, other
remuneration, tax, previously guaranteed bonuses, contractual bonus
entitlements, pension contributions, healthcare benefits, payments in connection
with wrongful or improper dismissal, health/disability/life insurance, club
memberships, mortgage subsidies, loans, Expatriate Costs, holiday leave
entitlement, school fee payments, social security contributions, tax
equalization, out-of-pocket expenses, benefits relating to residential leases
(including all rent, rental deposits and related expenses), the provision and
maintenance of corporate cars and drivers, tax preparatory and advisory work,
and any liabilities (including all applicable membership fees and administrative
charges) (whether owing to the Transferred Employee by way of re-imbursement or
to the provider of the corporate credit card) arising in respect of
reimbursement of expenses properly incurred in connection with employment in the
Business by any Transferred Employee on a corporate credit card or in cash,
payable in accordance with applicable policies or on previously agreed
contractual terms or obligations of the Lehman Brothers International Group
which applied on 22 September 2008, including reimbursement where any such
payment has already been made;

 

“Employee Liabilities” means the liabilities of the Sellers, the other members
of the Lehman Brothers International Group and any other relevant employing
entity to Employee Benefits arising in respect of the Transferred Employees;

 

“Expatriate Costs” means expatriate related costs (including transportation and
shipping costs, costs of air travel, relocation costs, removal costs and other
repatriation costs);

 

“Fiscal Year 2007” means the fiscal year of the Lehman Brothers International
Group commencing on 1 December 2006 and ending on 30 November 2007;

 

51

--------------------------------------------------------------------------------


 

“Fiscal Year 2008” means the fiscal year of the Lehman Brothers International
Group commencing on 1 December 2007 and ending on 30 November 2008;

 

“Nominated Employees” means those of the Transferred Employees as are listed in
Part C of Schedule 5;

 

“Relevant Employer” means the relevant Purchaser nominated by NHI to make the
offers of employment to the relevant Transferred Employees pursuant to paragraph
2.1 below.

 

“Relevant Transferred Employees” means those of the Transferred Employees who
accept their offers of employment from the Relevant Employer made pursuant to
paragraph 2.1 below;

 

“Selected Employees” means those of the Transferred Employees as are listed in
Part D of Schedule 5; and

 

“Severance Pay” means the relevant Employee Benefits to which a Transferred
Employee would have been entitled on termination of employment under the
contractual terms of employment and/or contractual and non-contractual
employment policies of the Lehman Brothers International Group which applied on
22 September 2008.

 

2                                      Transfer of employees

 

2.1                            As soon as practicable following the date of this
Agreement, and in any event before Completion, the Relevant Employer(s) shall
make, or shall procure the making of, offers of employment (conditional and
subject to Japan Completion or General Completion (as the case may be)) to all
of the Transferred Employees in accordance with the provisions of this Agreement
on terms no less favourable than those currently enjoyed by the Transferred
Employees under their respective contracts of employment with the Sellers or any
other relevant entity in the Lehman Brothers International Group.

 

2.2                            With effect from the relevant Completion, the
Relevant Employer(s) shall pay, satisfy and discharge all liabilities of the
Sellers, the other members of the Lehman Brothers International Group and any
other relevant employing entity arising in respect of the Relevant Transferred
Employees (including without limitation in respect of Employee Liabilities)
incurred in respect of the period after Completion.

 

2.3                            With effect from the relevant Completion, the
Relevant Employer(s) shall discharge all employer’s obligations in respect of
the Relevant Transferred Employees (including, without limitation, in respect of
Employee Liabilities) incurred in respect of the period after the relevant
Completion.

 

2.4                            Upon the acceptance by a Transferred Employee of
the offer of employment made by or on behalf of the Relevant Employer(s), the
relevant Seller shall terminate (conditional on and subject to the relevant
Completion) the employment of the relevant Transferred Employee.

 

2.5                            To the extent that any Transferred Employee
remains a director or officer of any Group Company following Japan Completion or
General Completion (as the case may be), NHI shall not, and shall procure that
the Purchaser Group (including the Relevant Employer) shall not, take any action
against that Relevant Transferred Employee for any breach of his/her employment
contract or obligations in respect of any such position (provided that any
action/omission taken by that employee in his/her capacity as a holder of any
such position does not conflict with his/her duty to any member of the Purchaser
Group and that

 

52

--------------------------------------------------------------------------------


 

Relevant Transferred Employee(s) cease to act in such position as soon as
reasonably practicable following the relevant Completion).

 

2.6                            To the extent that any Relevant Transferred
Employee accepts an offer of employment pursuant to this paragraph 2, neither
the Seller, the other members of the Lehman Brothers International Group nor any
other relevant employing entity shall take any action (and each Seller, the
other members of the Lehman Brothers International Group and any other relevant
employing entity irrevocably waives any claim) against that Relevant Transferred
Employee for breach of employment contract or obligations in respect thereof
arising from the acceptance of such offer of employment and the performance of
his/her employment contract with the Purchaser Group. Each Seller, other members
of the Lehman Brothers International Group and any other relevant employing
entity irrevocably waives any non-competition, non-solicitation and similar
restrictions which it may have against the Relevant Transferred Employee in
respect thereof.

 

3                                      Indemnity from the Relevant Employer

 

The Relevant Employer shall indemnify the Sellers and the Insolvency Officers
and keep them indemnified against all Losses which relate to, arise out of or
are connected with:

 

3.1                            the employment of the Relevant Transferred
Employees by the Relevant Employer on or after the relevant Completion;

 

3.2                            any failure by the Relevant Employer to discharge
all employer’s obligations (including without limitation as to Employee
Liabilities) to the Relevant Transferred Employees in respect of the period
after the relevant Completion in accordance with paragraph 2.3;

 

3.3                            any breach by the Relevant Employer of any
obligation in paragraphs 2.2 or 4.1.2;

 

3.4                            any misrepresentation or misstatement, whether
negligent or otherwise, made by the Relevant Employer to any of the Relevant
Transferred Employees or their representatives, whether before or after the
relevant Completion and whether liability for any such claim arises before, on
or after the relevant Completion; and

 

3.5                            any claim made by any Relevant Transferred
Employee in their capacity as a Relevant Transferred Employee against their then
relevant employing entity arising out of circumstances arising on or after the
relevant Completion, which for the avoidance of doubt shall not include any
claim arising from any waiver by the Relevant Transferred Employee of a claim
against the Relevant Employer in respect of a liability of the Sellers, the
other members of the Lehman Brothers International Group and other relevant
employing entity arising from the Transferred Employee’s previous employment by
the Sellers, the other members of the Lehman Brothers International Group and
any other relevant employing entity.

 

4                                      Post-Completion obligations of the
Relevant Employer

 

4.1                            Transferred Employees

 

The Relevant Employer shall:

 

4.1.1                   pay to any Relevant Transferred Employee whose
employment is terminated by the Relevant Employer (or any other member of the
Purchaser Group) on or following the Japan Completion or General Completion (as
the case may be) without cause, [***] Severance Pay [***]

 

53

--------------------------------------------------------------------------------


 

(provided that such Severance Pay shall be deemed to constitute payments of, and
thereby reduce the amount of, any statutory severance payments which may
otherwise be payable by the Relevant Employer to the Relevant Transferred
Employee);

 

4.1.2                   procure, for so long as any Relevant Transferred
Employees remain employed by the Purchaser Group, that such Relevant Transferred
Employees’ Employee Benefits are in each case at a level not lower than the
level offered to such Relevant Transferred Employees’ in the offer of employment
made pursuant to paragraph 2 above;

 

4.1.3                   pay entirely in cash for the benefit of the Continuing
Transferred Employees, a bonus in respect of Fiscal Year 2008 (the “2008
Bonus”). The Relevant Employer shall make available a bonus pool [***] (the
“Bonus Pool”). The allocation of the 2008 Bonus from the Bonus Pool to
individuals shall be determined in accordance with past policies and practice on
individual bonus allocation by the Asia Executive Committee (but shall be no
worse than the terms of each individual’s offer letter). [***];

 

4.1.4                   pay entirely in cash to the Continuing Transferred
Employees, in addition to any other amounts payable under this Schedule 5, at
such time and in such manner to be determined by the Asia Executive Committee,
an amount equal in aggregate to the Additional Retention Fund to be made
available by the Relevant Employer, such amount to be used by such senior
management to incentivize and retain Continuing Transferred Employees and/or
employees hired after the relevant Completion, as appropriate; and

 

4.1.5                   pay any Expatriate Costs in respect of those expatriate
Relevant Transferred Employees whose employment is terminated by the Relevant
Employer (except for cause) on or following the relevant Completion or who the
Relevant Employer determines (on or following the relevant Completion) should
for business reasons be transferred or seconded to or from Asia.

 

4.2                            Nominated Employees

 

The Relevant Employer shall, in addition to complying with paragraphs 4.1 in
respect of Nominated Employees but subject to paragraph 4.4.1, pay to each
Nominated Employees a bonus [***] (the “2009 Bonus”), pursuant to paragraph
4.1.3 and such Nominated Employee’s contract of employment. [***]

 

54

--------------------------------------------------------------------------------


 

4.3                            Selected Employees

 

The Relevant Employer shall, in addition to complying with paragraphs 4.1 and
4.2 in respect of Selected Employees, pay to each Selected Employee a retention
payment in cash at the relevant Completion (less any applicable deductions)
[***]. Each such payment shall be made in the form of a forgivable interest free
loan with a term of three years from the relevant Completion and the amount of
which shall reduce by one third on each anniversary of the relevant Completion,
or some other structure having substantially the same effect. The loan will be
documented in a loan agreement to be entered into between the Relevant Employer
and each Selected Employee and it will be provided that the loan will only be
forgivable if such Selected Employee continues to be employed by any member of
the Purchaser Group on the relevant anniversary date (otherwise the loan
outstanding shall be (i) repaid by that Selected Employee within 10 Business
Days of his employment being terminated for cause or (ii) forgiven in full with
effect from the date of his employment being terminated without cause). The
Relevant Employer shall consult with the Selected Employee on the structure of
the arrangement and the form of documentation in light of inter alia the
relevant Selected Employees’ tax position but ultimately these are at the
discretion of the Relevant Employer.

 

4.4                            Selected and Nominated Employees – guarantees/new
contracts

 

The Relevant Employer shall:

 

4.4.1                   notwithstanding any other provision of this Schedule and
this Agreement, guarantee all of the relevant payments due to the Nominated
Employees and Selected Employees pursuant to this Agreement (including, without
limitation, payments made in accordance with this Schedule) in their respective
employment contracts, as being payable whether or not the employment of such
Nominated Employees or Selected Employees is terminated by any of the Relevant
Employers (or any other member of the Purchasers’ Group) at any such time on or
following the relevant Completion (and if such employees are terminated, as
being payable within 60 days of the date of termination), unless the employment
of such Nominated Employees or Selected Employee has been terminated for cause
or such employee has served a notice of termination of employment on or before
the relevant payment date (in which case, the relevant payment will not be
payable);

 

4.4.2                   as soon as practicable, and to the extent that they have
not already done so, make binding offers (conditional and subject to the
relevant Completion) of new contracts of employment pursuant to the terms of
this Agreement with the relevant Nominated Employees and Selected Employees,
such contracts to be in compliance with each provision, inter alia, of paragraph
4 of this Schedule 5.

 

55

--------------------------------------------------------------------------------


 

[Part B]

 

[***]

 

--------------------------------------------------------------------------------


 

[Part C]

 

[***]

 

--------------------------------------------------------------------------------


 

[Part D]

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 6 – The General Leasehold Premises and Japan Leasehold Premises

 

General Provisions relating to General Leasehold Premises and Japan Leasehold
Premises

 

1                                      Interpretation

 

1.1                            The following further definitions apply in this
Schedule 6:

 

“Actual Completion” means the actual completion of the transfer of any one of
the  Leases in respect of the General Consent Premises or Japan Consent Premises
(as the case may be) under this Agreement where such completion does not take
place on General Completion or Japan Completion respectively because all
necessary Third Party Consents have not been obtained;

 

“General Consent Premises” means any of the General Leasehold Premises for which
a Third Party Consent is required;

 

“General Leasehold Premises” means (i) each of the leasehold or leased premises,
sites, spaces, facilities and locations which any of the Sellers and/or Group
Companies lease, license, occupy, use or enjoy, and as identified in the Sale
Assets Exhibit and/or the Lease Exhibit, other than the Japan Leasehold Premises
and (ii) each and every of the other leasehold or leased premises leased or
licensed by any of the Sellers and/or Group Companies for the benefit of any
Transferred Employee, excluding the Japan Leasehold Premises and Korean
Leasehold Premises;

 

“Japan Consent Premises” means any of the Japan Leasehold Premises for which a
Third Party Consent is required;

 

“Japan Leasehold Premises” means (i) each of the leasehold or leased premises,
sites, spaces, facilities and locations which any of the Sellers and/or Group
Companies lease, license, occupy, use or enjoy in Japan, details of which are
set out in the Sale Assets Exhibit and/or the Lease Exhibit and (ii) each and
every of the other leasehold or leased premises in Japan leased or licensed by
any of the Sellers and/or Group Companies for the benefit of any Transferred
Employee;

 

“Landlord” means the person entitled to the reversion immediately expectant on
the termination of the term granted by any of the Leases;

 

“Lease” means the lease or licence document or tenancy agreement under which the
relevant General Leasehold Premises or Japan Leasehold Premises (as the case may
be) are leased or licensed to the relevant Seller and/or Group Companies,
including all side letters, ancillary documents, letters, agreements and any
documents supplemental thereto;

 

“Letting Documents” has the meaning given to it in paragraph 3.1.1 of this
Schedule 6;

 

“Licence” means a non-exclusive right of occupation of the Licensed Premises in
conjunction with the Sellers and/or Group Companies only during the Licence
Period pursuant to this Schedule;

 

“Licence Fee” means an indemnity payment in respect of certain liabilities of
the Sellers and/or Group Companies pending completion of the transfer of the
Leases in respect of the Licensed Premises to the Purchasers;

 

56

--------------------------------------------------------------------------------


 

“Licence Period” means a period which may be different for each of the Licensed
Premises commencing on the date of General Completion or Japan Completion (as
the case may be) and ending on the earliest of the following dates:

 

1.1.1                   the date on which this Agreement is terminated by
whatever means whether in whole or in relation to the relevant Licensed
Premises;

 

1.1.2                   the date on which the term of the relevant Lease ends by
whatever means; and

 

1.1.3                   the date of Actual Completion in relation to the
relevant General Consent Premises or Japan Consent Premises (as the case may
be);

 

“Licensed Premises” means any of the General Consent Premises or Japan Consent
Premises (as the case may be) for which all relevant Third Party Consents have
not been obtained prior to General Completion or Japan Completion (as the case
may be);

 

“Property Losses” means all losses, damages, costs, charges or expenses which
the Sellers, the Group Companies and/or the Insolvency Officers have incurred or
sustained or may, directly or indirectly, incur or sustain, excluding any claims
by the Landlord for loss of rent and outgoings;

 

“Quarter Days” means 25 March, 24 June, 29 September and 25 December in every
year and Quarter Day means any of them;

 

“Sellers’ Solicitors” means Linklaters; and

 

“transfer” for the purposes of this Schedule 6 only, means and includes
(i) assignment or novation; or (ii) the entering into a new agreement between
the Landlord and the Purchasers, in respect of any General Leasehold Premises or
Japan Leasehold Premises (as the case may be), and “a transfer” means and
includes any instruments, deeds, agreements or documents in connection with,
relating to or effecting such transfer.

 

1.2                            Without prejudice to Clause 13.4 of this
Agreement, each of the General Leasehold Premises, Japan Leasehold Premises
and/or the Leases thereof shall be transferred subject to the terms set out in
this Schedule and all other applicable terms of this Agreement.

 

2                                      Completion

 

2.1                            The General Purchase Price and Japan Purchase
Price shall be paid to the Sellers on General Completion and Japan Completion
respectively in accordance with this Agreement even if any necessary Third Party
Consent has not then been obtained, but the transfer of the Leases shall only
take place on General Completion in respect of the General Consent Premises and
on Japan Completion in respect of the Japan Consent Premises if all necessary
Third Party Consents have been obtained prior to General Completion or Japan
Completion (as the case may be).

 

2.2                            Actual Completion in respect of the Licensed
Premises shall take place 14 Business Days after the grant of the relevant Third
Party Consents or on such other date as the parties shall agree acting
reasonably and, in this respect, the parties agree to use reasonable endeavours
to achieve Actual Completion as soon as reasonably practicable after General
Completion or Japan Completion (as the case may be).

 

2.3                            On General Completion, Japan Completion or Actual
Completion (as the case may be) in respect of each of the Leases in respect of
the General Leasehold Premises or Japan

 

57

--------------------------------------------------------------------------------


 

Leasehold Premises (as the case may be) being transferred at the relevant date
of General Completion, Japan Completion or Actual Completion:

 

2.3.1                   if the transfer is by way of assignment or novation:

 

(i)           the Sellers shall deliver to the Purchasers (in a form to be
agreed in advance between the parties to such document):

 

(a)             a novation or an assignment of the Lease in respect of the
relevant General Leasehold Premises or Japan Leasehold Premises duly executed
(as the case may be); and

 

(b)             the Lease in the possession or under the control of the relevant
Seller which relates to that General Leasehold Premises or Japan Leasehold
Premises (as the case may be);

 

(c)             (where necessary) in the case of General Consent Premises in the
PRC, a deed of consent between the Sellers, the Purchasers and the Landlord (in
triplicate) under which the Sellers agrees to be bound by the terms of the Lease
up to the date of General Completion or Actual Completion (as the case may be)
and the Landlords consents to the assignment or novation. Such deed of consent
shall also be registered with the relevant real estate authorities;

 

(ii)             the Purchasers shall deliver to the Sellers a counterpart of
such novation  or assignment (in duplicate or triplicate as the case may be)
duly executed by the relevant Purchaser and (where applicable) the relevant
Landlord;

 

2.3.2                   if the transfer is by way of entering into a new
agreement between the Landlord and the relevant Purchaser in respect of the
relevant General Leasehold Premises or Japan Leasehold Premises (as the case may
be), the Purchasers shall deliver to the Sellers a copy of such new agreement
duly executed by the relevant Purchaser.  Subject to:

 

(i)           the Purchasers complying with paragraph 2.3.3 and/or 2.3.4 of this
Schedule;

 

(ii)          the relevant Landlord agreeing in writing to refund to the
relevant Seller and/or Group Companies any cash security deposit still held by
the relevant Landlord and/or release the relevant Seller and/or Group Companies
from all deposit bank guarantees provided in lieu of the cash security deposit
in respect of the relevant General Leasehold Premises or Japan Leasehold
Premises (as the case may be); and/or

 

(iii)         the relevant Landlord agreeing in writing to refund to the
relevant Seller and/or Group Companies any prepayment of rent in respect of a
General Leasehold Premises or Japan Leasehold Premises (as the case may be),

 

the relevant Seller shall if requested by the Purchasers procure that the Lease
with the relevant Landlord shall be terminated and shall deliver a copy of such
termination document to the relevant Purchaser;

 

2.3.3                   to the extent that there is a cash security deposit held
in respect of a General Leasehold Premises or Japan Leasehold Premises (as the
case may be) and all or part thereof is still held by the relevant Landlord
under the relevant Lease and/or in

 

58

--------------------------------------------------------------------------------


 

respect of the relevant General Leasehold Premises or Japan Leasehold Premises
(as the case may be), the Purchasers shall (subject to the relevant Seller and
the relevant Landlord agreeing in writing to treat such deposit paid by the
relevant Seller as having been paid by the relevant Purchaser(s) and refundable
to the relevant Purchaser(s) pursuant to the Lease) pay to the Sellers or
reimburse the Sellers and/or Group Companies an amount equal to all or part of
such deposit subsisting and held by the relevant Landlord or procure that the
Sellers and/or Group Companies are released from all deposit bank guarantees
provided in lieu of the cash security deposit in respect of the relevant General
Leasehold Premises or Japan Leasehold Premises (after deducting all of the
relevant Seller’s liabilities to the relevant Landlord due and owing as of the
Actual Completion, Japan Completion or General Completion) (as the case may be);
and

 

2.3.4                   to the extent that the relevant Landlord has confirmed
in writing that there is a prepayment of rent in respect of a General Leasehold
Premises or Japan Leasehold Premises by the Sellers and/or Group Companies (as
the case may be), the Purchasers shall pay to the Sellers or reimburse the
Sellers and/or Group Companies an amount equal to the amount of such prepayment
provided that the relevant Landlord has acknowledged that such prepayments shall
be treated as having been paid by the relevant Purchaser.

 

2.4                            Notwithstanding anything herein contained to the
contrary, the Sellers are under no obligation to transfer the relevant Lease to
the relevant Purchaser(s) if the relevant Purchaser(s) fail to comply with
paragraph 2.3.3 and/or 2.3.4 of this Schedule.

 

2.5                            Completion of the transfer of the Leases in
respect of the General Leasehold Premises or Japan Leasehold Premises (as the
case may be) shall take place at such place as the parties may agree.

 

3                                      Subjections

 

3.1                            Each of the Leases in respect of the General
Leasehold Premises and/or Japan Leasehold Premises (as the case may be) is
transferred subject to and where applicable with the benefit of:

 

3.1.1                   all tenancies, licenses and rights of occupation
affecting each of the General Leasehold Premises or Japan Leasehold Premises (as
the case may be) (the “Letting Documents”);

 

3.1.2                   all matters contained or referred to in the property,
proprietorship and charges registers of the registered title relating to the
relevant General Leasehold Premises or Japan Leasehold Premises (as the case may
be);

 

3.1.3                   the rents, covenants, conditions, restrictions,
exceptions, reservations, agreements and declarations, overriding interests and
other matters reserved by or contained in the Lease of each of the General
Leasehold Premises or Japan Leasehold Premises (as the case may be); and

 

3.1.4                   all notices served at or in respect of any of the
General Leasehold Premises or Japan Leasehold Premises (as the case may be)
and/or in respect of the Leases by or on behalf of any person,

 

in all cases without any obligation on the part of  the Sellers or Insolvency
Officers to define the same;

 

59

--------------------------------------------------------------------------------


 

3.2                            Neither the Sellers nor the Insolvency Officers
give any warranty as to the use, area, description or identity of any of the
General Leasehold Premises or Japan Leasehold Premises (as the case may be) and
shall not be required to define the exact boundaries of any of the General
Leasehold Premises or Japan Leasehold Premises (as the case may be). The
transfer shall not be annulled nor shall any compensation be allowed or payable
in respect of any error, misstatement or omission in respect of any such
matters.

 

3.3                            The Purchasers acknowledge that the Sellers may
not have all of the original documents in respect of each of the General
Leasehold Premises or Japan Leasehold Premises (as the case may be) and the
Purchasers shall not be entitled to raise any enquiry, objection or requisition
about any original documents which the Insolvency Officers or Sellers’
Solicitors are unable to provide to the Purchasers on completion of the transfer
of the Leases of any of the General Leasehold Premises or Japan Leasehold
Premises (as the case may be). The Purchasers agree and acknowledges that all
and any obligation on the part of the Sellers, the Group Companies and/or the
Insolvency Officers to deliver vacant possession of any General Leasehold
Premises or Japan Leasehold Premises (as the case may be) (or any part thereof)
whether on General Completion, Japan Completion or Actual Completion (as the
case may be) or otherwise (whether express or implied) are excluded and the
Purchasers shall not be entitled to raise requisition or objection if any third
party has or claims to have a right to occupy, use or possess the whole or any
part of the General Leasehold Premises or Japan Leasehold Premises (as the case
may be) or any of them.

 

3.4                            Without prejudice to Clause 13 of this Agreement,
the Purchasers acknowledges that no person acting for the Sellers or the
Insolvency Officers has at any time had the authority of the Sellers or the
Insolvency Officers to make any statement or representation in relation to the
Leases and/or the General Leasehold Premises or Japan Leasehold Premises (as the
case may be) or any of them.

 

3.5                            Without prejudice to Clause 13 of this Agreement,
it is agreed by the Purchasers that the Insolvency Officers have specifically
told the Purchasers that the Purchasers must rely absolutely on the Purchasers’
own opinion and/or professional advice concerning the Leases and/or the General
Leasehold Premises or Japan Leasehold Premises (as the case may be), their state
and condition, fitness and/or suitability for any purpose and the possibility
that the General Leasehold Premises or Japan Leasehold Premises (as the case may
be) (or any of them) may have defects not apparent on inspection and
examination.

 

4                                      Transfers

 

4.1                            The Purchasers shall use reasonable efforts to
prepare or obtain from the Landlord the engrossments of the transfers of the
Leases and (where applicable) deed of consent of each of the General Consent
Premises or Japan Consent Premises (as the case may be) and to deliver them to
the Sellers for execution by the relevant Seller and/or Group Companies not less
than 7 days prior to the date of Actual Completion (where applicable).

 

4.2                            The transfer of each of the General Leasehold
Premises or the Japan Leasehold Premises (as the case may be) and/or the Leases
thereof shall contain:

 

4.2.1                   covenants with the Sellers and/or Group Companies and
the Insolvency Officers by the Purchasers to comply with the:

 

(i)                                  obligations arising under the Lease; and

 

60

--------------------------------------------------------------------------------


 

(ii)                               the Sellers and/or Group Companies’
obligations under the Letting Documents;

 

insofar as the Sellers and/or Group Companies may remain liable directly or
indirectly for them after the date of the transfer and to indemnify the Sellers
and/or Group Companies and the Insolvency Officers against any non-compliance by
the Purchasers; and

 

4.2.2                   any other provisions required to make it consistent with
the provisions of this Agreement.

 

5                                      Third Party Consents in relation to the
General Consent Premises and Japan Consent Premises

 

5.1                            This paragraph 5 of this Schedule shall apply
separately to each of the General Consent Premises and Japan Consent Premises
(as the case may be).

 

5.2                            If any Third Party Consent is required,

 

5.2.1                   the Purchasers shall:

 

(i)           apply for such consent as soon as practicable and shall use their
reasonable endeavours to procure such consent with reasonable support by the
Sellers;

 

(ii)          supply such information and references as may reasonably be
required by a Landlord, any superior landlord or other relevant person with
reasonable support by the Sellers;

 

(iii)         undertake to pay, or procure the giving of undertakings to pay,
all costs properly incurred by a Landlord, any superior landlord or other
relevant person in connection with any application for a consent, whether or not
the consent is given;

 

(iv)         enter into such covenants for the payment of the rent reserved by
the Lease and for the observance and performance of the covenants and conditions
contained in the Lease or otherwise affecting the General Consent Premises or
Japan Consent Premises (as the case may be) as may reasonably be required by the
Landlord, any superior landlord or other relevant person; and

 

(v)          if lawfully required by the Landlord, any superior landlord or
other relevant person, procure that sureties acceptable to them guarantee the
Purchasers’ obligations under the Lease following the transfer of the General
Consent Premises or Japan Consent Premises (as the case may be) and/or the
Leases thereof;

 

5.2.2                   the Sellers shall:

 

(i)           not without the prior consent of the Purchasers, modify,
terminate, assign, sublet or surrender the General Consent Premises or Japan
Consent Premises (as the case may be) otherwise than by operation of law or
pursuant to court order or any analogous event or for the purpose of effecting a
transfer of the Lease relating to the General Consent Premises or Japan Consent
Premises (as the case may be) to the Purchasers;

 

61

--------------------------------------------------------------------------------


 

(ii)                               at the cost and expense of the Purchasers
render such assistance as may reasonably be required to achieve Actual
Completion;

 

(iii)                            provide such authorisations, confirmations,
release or directions as the relevant Landlord may reasonably request from the
Sellers in connection with or relating to obtaining any Third Party Consent
including the release by the Sellers of the relevant Landlord from the relevant
Landlord’s obligations to refund to the Seller in accordance with the Lease any
cash security deposits paid by the Sellers;

 

(iv)                           (where necessary) enter into a deed of surrender
with the relevant Landlord relating to the General Consent Premises or Japan
Consent Premises (as the case may be) where the transfer of the Leases in
respect of the General Consent Premises or Japan Consent Premises (as the case
may be) is pursuant to a new agreement to be entered into between the relevant
Purchaser and the relevant Landlord; and

 

(v)                              (where necessary) enter into a deed of consent
referred to in paragraph 2.3.1(i)(c) of this Schedule;

 

provided that:

 

(i)                                  nothing shall prevent the Sellers from
managing the solvency of any member of the Lehman Brothers International Group
in accordance with their fiduciary, legal and regulatory duties; and

 

(ii)                               the Sellers shall not be obliged to comply
with this paragraph 5.2.2(iii) and/or (iv) of this Schedule unless:

 

(a)          the Purchasers comply with paragraph 2.3.3 and/or 2.3.4 of this
Schedule;

 

(b)          the relevant Landlord agreeing in writing to refund to the relevant
Seller and/or Group Companies any cash security deposit still held by the
relevant Landlord and/or release the relevant Seller and/or Group Companies from
all deposit bank guarantees provided in lieu of the cash security deposit in
respect of the relevant General Leasehold Premises or Japan Leasehold Premises
(as the case may be); and/or

 

(c)          the relevant Landlord agreeing in writing to refund to the relevant
Seller and/or Group Companies any prepayment of rent in respect of a General
Leasehold Premises or Japan Leasehold Premises (as the case may be).

 

5.3                            The Purchasers must give written notice to the
Sellers as soon as reasonably practicable after obtaining any Third Party
Consent which shall be accompanied by a copy of such consent.

 

5.4                            Pending the grant of all Third Party Consents
after General Completion or Japan Completion (as the case may be), the Sellers
shall permit the Purchasers to occupy the General Consent Premises or Japan
Consent Premises (as the case may be) under a Licence for the Licence Period on
the terms set out in this Schedule.

 

5.5                            The Purchasers acknowledges that the grant of the
Licence of the General Consent Premises or Japan Consent Premises (as the case
may be) may amount to a breach of the

 

62

--------------------------------------------------------------------------------


 

terms of the Lease and any risk in respect thereof or in respect of any refusal
on the part of any reversioner to consent to the proposed transfer to the
Purchasers is the Purchasers’ alone.

 

5.6                            The Sellers shall not be obliged to pay any
moneys, provide or procure the giving of any guarantees or security or incur any
other financial liability in connection with the obtaining of the Third Party
Consents. Specifically, the Sellers shall not be obliged to:

 

5.6.1                   apply to any court for a declaration that a Third Party
Consent is being unreasonably withheld and/or delayed;

 

5.6.2                   remedy or make good any breach of covenant or obligation
in the Lease; or

 

5.6.3                   pay any sum to the Landlord including, without
limitation, any arrears of rents, or other sums due under the Lease unless the
Purchasers have paid such sum to the Sellers pursuant to paragraph 7 of this
Schedule.

 

5.7                            If the Landlord reasonably requires it, the
Sellers will enter into any document required to document the Landlord’s consent
subject to:

 

5.7.1                   the Sellers’ Solicitors first approving its terms; and

 

5.7.2                   that document not containing any obligations on the part
of the Sellers, the Group Companies or the Insolvency Officers (where
applicable);

 

5.8                            The Purchasers shall, within 7 days of receipt of
a written demand providing proper details, pay to the Seller or to the
Insolvency Officers (on behalf of the Seller where the Seller is an Insolvent
Company) the reasonable costs which the relevant Seller and/or Group Companies
has incurred in complying with its obligations in this paragraph or in complying
with any other request of the Purchasers (compliance with any such request to
remain at the absolute discretion of the relevant Seller, the Group Companies
and the Insolvency Officers (where applicable)).

 

5.9                            The Purchasers shall be responsible for (and
shall indemnify the Sellers, the Group Companies and the Insolvency Officers
(where applicable), and each of them, against) the costs, charges, and expenses
of the Landlords involved in the grant of any Third Party Consents which shall
include (without limitation) the costs, charges and expenses of the Landlord’s
solicitors and agents plus Tax and disbursements.

 

6                                      Termination

 

6.1                            If the Licence Period comes to an end in relation
to any of the Licensed Premises (other than pursuant to paragraph 7.13 of this
Schedule) then:

 

6.1.1                   the Agreement is deemed to be at an end in relation to
those Licensed Premises; and

 

6.1.2                   the provisions of this paragraph 6 of this Schedule will
apply in relation to those Licensed Premises.

 

6.2                            Subject to this Agreement (and in particular
subject to no alterative occupation arrangement having been agreed), upon
termination of the Licence or this Agreement in relation to any Licensed
Premises for any reason, the Purchasers shall:

 

6.2.1                   not be entitled to any refund in whole or in part of any
Licence Fee or the Purchase Price;

 

63

--------------------------------------------------------------------------------


 

6.2.2                   vacate the Licensed Premises forthwith save and except
if the Licence is terminated by Actual Completion;

 

6.2.3                   remove from the Licensed Premises all items belonging to
them save and except if the Licence is terminated by Actual Completion; and

 

6.2.4                   leave the Licensed Premises in a clean and tidy
condition save and except if the Licence is terminated by Actual Completion.

 

7                                      Licence

 

7.1                            Notwithstanding the terms of the Leases, the
Sellers will allow the Purchasers to share non-exclusive occupation of each of
the Licensed Premises in conjunction with the Sellers and/or Group Companies for
the Licence Period relating to the relevant Licensed Premises.

 

7.2                            The Licence of each Licensed Premises is granted:

 

7.2.1                   subject to all of the matters subject to which the
relevant Leases relating to the General Leasehold Premises or Japan Leasehold
Premises (as the case may be) are transferred under this Agreement;

 

7.2.2                   out of whatever right, title and interest (if any) that
the Sellers and/or Group Companies have in the relevant Leases and/or the
Licensed Premises;

 

7.2.3                   without making any statement or representation that the
Sellers are entitled to grant it; and

 

7.2.4                   entirely at the risk of the Purchasers.

 

7.3                            Without prejudice to Clause 6.5 of this
Agreement, at General Completion or Japan Completion (as the case may be), the
Purchasers must pay to the Sellers and/or Group Companies such a Licence Fee
equal to:

 

7.3.1                   all rents payable in respect of the Licensed Premises
for the period from and including General Completion or Japan Completion (as the
case may be) to the second Quarter Day following General Completion or Japan
Completion (as the case may be) as they fall due under the relevant Lease; and

 

7.3.2                   the outgoings such as rates, government rent, management
charges and air-conditioning charges payable by the Sellers and/or Group
Companies (excluding the rents as mentioned in paragraph 7.3.1 of this Schedule)
as they fall due under the Lease for the period from and including General
Completion or Japan Completion (as the case may be) to and including the second
Quarter Day following General Completion or Japan Completion (as the case may
be);

 

Provided that in the event that any Licence is terminated, subject to the
Sellers’ right to set-off or deduct any sum payable by the Purchasers to the
Sellers under this Schedule, the Sellers shall as soon as practicable following
such termination refund to the Purchasers any pre-payment paid under this
paragraph in respect of the unexpired term of such Licence.

 

7.4                            Following identification by the Sellers of any
other payments payable as part of the rent and the outgoings as mentioned in
paragraph 7.3 of this Schedule for the period that the Purchasers are in
occupation under this Licence the Purchasers will pay a further amount

 

64

--------------------------------------------------------------------------------


 

to the Sellers and/or Group Companies by way of Licence Fee equal to such
amount. All payments to be made by the Purchasers shall be either:

 

7.4.1                   payable not less than five Business Days before any sum
falls due subject to the Sellers giving the Purchasers not less than Seven
(7) Business Days written notice to that effect; or

 

7.4.2                   in the case of any sum already having become due to the
Sellers and/or Group Companies but there having been a miscalculation or
mis-statement of the component elements of the Licence Fee described at
paragraph 7.3 of this Schedule, all payments shall be payable to the Purchasers
not less than 5 Business Days after the Sellers gives the Purchasers not less
than Seven (7) Business Days notice to that effect.

 

7.5                            The Sellers will apply all sums received from the
Purchasers under paragraphs 7.3 and 7.4 of this Schedule to pay the rents
payable in respect of the Licensed Premises and the outgoings as mentioned in
paragraph 7.3.2 of this Schedule.

 

7.6                            If the Purchasers fail to make the payment or any
part of it specified in this paragraph 7 of this Schedule or are otherwise in
breach of the fundamental or material provisions of the Licence (other than the
breaches in paragraph 5.5 of this Schedule) then the Sellers shall give to the
Purchasers not less than 20 Business Days’ written notice requiring the
Purchasers to rectify the breach, failing which, the Sellers shall give to the
Purchasers not less than 20 Business Days’ written notice to terminate the
Licence in respect of a Licensed Premises specified in the notice.

 

7.7                            Throughout the period of the Licence, the
Purchasers shall:

 

7.7.1                   pay and discharge, or otherwise indemnify the Sellers,
the Group Companies and the Insolvency Officers from and against, all outgoings
and expenses in respect of the Licensed Premises, including the cost of all
rent, rates, service charges, insurance, heating, electricity, gas,
telecommunications and other services, and the cost of complying with fire and
other statutory regulations to the extent not otherwise paid under paragraph 7.3
of this Schedule;

 

7.7.2                   keep the Licensed Premises in a state of repair at least
as good as they are in at General Completion or Japan Completion (as the case
may be) fair wear and tear excepted;

 

7.7.3                   comply with the provisions of the Lease under which the
Sellers and/or Group Companies holds the Licensed Premises (other than in
relation to the payment of rent);

 

7.7.4                   make good and pay for all damage to the Licensed
Premises (including accidental damage) caused by the Purchasers, its
representatives or invitees to the Licensed Premises;

 

7.7.5                   use the Licensed Premises only in accordance with the
terms of the user clause contained in the Lease of any one of the Licensed
Premises;

 

7.7.6                   if applicable, indemnify the Sellers, the Group
Companies and the Provisional Liquidators from and against all Property Losses
arising from or connected with the Purchasers’ occupation of the Licensed
Premises where the relevant Seller is at General Completion or Japan Completion
(as the case may be) an entity either in liquidation or subject to analogous
proceedings; and

 

65

--------------------------------------------------------------------------------


 

7.7.7                   comply with any recommendations which the insurers of
the Licensed Premises may make in respect of them, including all recommendations
in respect of fire precautions.

 

7.8                            Throughout the period of the Licence, the
Purchasers shall not:

 

7.8.1                   carry out any alterations without the Seller’s consent;

 

7.8.2                   use, or permit the use of, the whole of any part of the
Licensed Premises for any illegal purpose;

 

7.8.3                   store or bring upon the Licensed Premises anything that
is dangerous, illegal or inflammable;

 

7.8.4                   do, suffer or permit anything to be done which increases
the premiums payable in respect of any insurance of the Licensed Premises
without paying any such increased amount or makes that insurance void or
voidable;

 

7.9                            This Licence will, at the election of the Sellers
or the Insolvency Officers (where the relevant Seller is an Insolvent Company),
determine in relation to any one or more of the Licensed Premises on reasonable
notice from the relevant Seller and/or the Insolvency Officers (as the case may
be) if:

 

7.9.1                   the Sellers, the Group Companies and the Insolvency
Officers or any of them receives any notice or objection to the Purchasers’
occupation of the relevant Licensed Premises from the relevant Landlord or any
other competent person; or

 

7.9.2                   subject to paragraph 7.6 of this Schedule, the
Purchasers fail to make the payment or any part of it specified in this
paragraph 7 of this Schedule or are otherwise in breach of the provisions of the
Licence.

 

7.10                     On the termination of the Licence the Purchasers shall;

 

7.10.1            vacate the Licensed Premises forthwith;

 

7.10.2            remove from the Licensed Premises all items belonging to them;

 

7.10.3            leave the Licensed Premises in a clean and tidy condition.

 

7.11                      Determination of this Licence pursuant to paragraph
7.9 of this Schedule shall:

 

7.11.1             have the effect of making the provisions of this Licence in
so far as it relates to the relevant Licensed Premises severable from the
remainder of this Agreement and this Agreement shall otherwise remain in full
force and effect;

 

7.11.2             not entitle the Purchasers to any refund, abatement or
reduction of the Purchase Price or any sums paid as Licence Fee; and

 

7.11.3             not prejudice or affect any claim by the Sellers and/or Group
Companies in respect of any prior breach of this Agreement by the Purchasers;

 

Provided that throughout the period of the Licence, the Sellers shall take all
reasonable steps to assist the Purchasers in continuing their occupation of the
General Leasehold Premises and the Japan Leasehold Premises as contemplated
under this Agreement.

 

7.12                     The occupation and use of the Licensed Premises pending
Actual Completion is at the sole risk and expense of the Purchasers.

 

66

--------------------------------------------------------------------------------


 

7.13                     If the Landlord or any other relevant third party
commences proceedings, raises any objection or takes any other action in
connection with the Purchasers’ occupation or use of any of the Licensed
Premises pending the obtaining of the relevant Third Party Consent, the
Purchasers shall be entitled to forthwith terminate the Licence in relation to
such Licensed Premises by written notice to the Sellers or the Insolvency
Officers (where the relevant Seller is an Insolvent Company), and where the
Purchaser does not so terminate the Licence in relation to such Licensed
Premises and the Sellers or the Insolvency Officers (where the relevant Seller
is an Insolvent Company) have not determined the Licence pursuant to paragraph
7.9.1 of this Schedule in relation to such Licensed Premises, the Purchasers
shall forthwith take such steps as the Sellers and/or Group Companies may
reasonably and properly require in connection with such proceedings, objection
or action and shall indemnify and keep indemnified the Sellers, the Group
Companies and the Insolvency Officers (where the relevant Seller is an Insolvent
Company) and each of them against Property Losses incurred by any of them in
respect of such proceedings, objection or action.

 

7.14                     The Purchasers and Sellers shall each inform the other
forthwith of any notice received by it in relation to any of the Licensed
Premises from the Landlord or any other third party.

 

67

--------------------------------------------------------------------------------


 

A – SALE ASSETS EXHIBIT

 

68

--------------------------------------------------------------------------------


 

B – TRANSFERRED EMPLOYEE EXHIBIT

 

[***]

 

69

--------------------------------------------------------------------------------


 

C – LEASE EXHIBIT

 

70

--------------------------------------------------------------------------------


 

Table of Contents

 

Contents

 

Page

 

 

 

1

Interpretation

 

3

 

 

 

 

2

Agreement to sell the Sale Assets and transfer the Transferred Employees

 

11

 

 

 

 

3

Consideration

 

13

 

 

 

 

4

Conditions

 

15

 

 

 

 

5

Pre-Closing

 

17

 

 

 

 

6

Japan Completion and General Completion

 

19

 

 

 

 

7

Future transactions - Korea

 

21

 

 

 

 

8

Transferred Employees and Leasehold Premises

 

22

 

 

 

 

9

Book Debts

 

22

 

 

 

 

10

Apportionments

 

22

 

 

 

 

11

Retained Records

 

23

 

 

 

 

12

Warranties

 

27

 

 

 

 

13

Exclusions

 

28

 

 

 

 

14

Confidentiality

 

29

 

 

 

 

15

Liability of Insolvency Officers

 

31

 

 

 

 

16

Other Provisions

 

32

 

 

 

 

Schedule 1 - Details of the Sellers

 

44

 

 

 

 

Schedule 2 - Details of the Purchasers

 

46

 

 

 

 

Schedule 3 – Price Allocation

 

47

 

 

 

 

Schedule 4 - Completion Deliverables

 

48

 

 

 

 

Schedule 5 – Transferred Employees

 

 

 

 

 

Schedule 5 – Transferred Employees

 

51

 

 

 

Schedule 6 – The General Leasehold Premises and Japan Leasehold Premises

 

56

 

 

 

 

A – SALE ASSETS EXHIBIT

 

68

 

i

--------------------------------------------------------------------------------


 

B – TRANSFERRED EMPLOYEE EXHIBIT

69

 

 

C – LEASE EXHIBIT

70

 

ii

--------------------------------------------------------------------------------